            Case 3:19-cv-02051-IM          Document 1   Filed 12/18/19   Page 1 of 64




Stephen Manning, OSB No. 013373                Bryan D. Beel, OSB No. 073408
smanning@ilgrp.com                             BBeel@perkinscoie.com
Nadia Dahab, OSB No. 125630                    Heidee Stoller, OSB No. 072835
nadia@innovationlawlab.org                     HStoller@perkinscoie.com
Jordan Cunnings, OSB No. 182928                Nathan R. Morales, OSB No. 145763
jordan@innovationlawlab.org                    NMorales@perkinscoie.com
Tess Hellgren, OSB No. 191622                  PERKINS COIE LLP
tess@innovationlawlab.org                      1120 N.W. Couch Street, 10th Floor
INNOVATION LAW LAB                             Portland, OR 97209-4128
The Oregon Trail Bldg                          Telephone: 503.727.2000
333 SW 5th Ave Ste 200
Portland OR 97204                        Christopher Parker (pro hac vice pending)
Telephone: 503.241.0035                  CParker@perkinscoie.com
                                         PERKINS COIE LLP
Melissa Crow (pro hac vice pending)      505 Howard St Ste 1000
Melissa.Crow@splcenter.org               San Francisco, CA 94105
SOUTHERN POVERTY LAW CENTER Telephone: 415.344.7000
1101 17th Street, NW, Suite 705
Washington, DC 20036                     Rebecca Cassler (pro hac vice pending)
Telephone: 202.355.4471                  Rebecca.Cassler@splcenter.org
                                         Gracie Willis (pro hac vice pending)
                                         Gracie.Willis@splcenter.org
Attorneys for Plaintiffs                 SOUTHERN POVERTY LAW CENTER
Las Americas Immigrant Advocacy Center; P.O. Box 1287
Asylum Seeker Advocacy Project; Catholic Decatur, GA 30031-1287
Legal Immigration Network, Inc.;         Telephone: 404.221.6700
Innovation Law Lab; Santa Fe Dreamers
Project; and Southern Poverty Law Center Attorneys for Plaintiffs




                                  UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                         PORTLAND DIVISION


LAS AMERICAS IMMIGRANT
ADVOCACY CENTER; ASYLUM                                           No. 3:19-cv-2051
SEEKER ADVOCACY PROJECT;
CATHOLIC LEGAL IMMIGRATION
NETWORK, INC.; INNOVATION LAW
LAB; SANTA FE DREAMERS                           COMPLAINT
PROJECT; AND SOUTHERN POVERTY
LAW CENTER,

                           Plaintiffs,


                                                                        Perkins Coie LLP
      COMPLAINT                                                   1120 N.W. Couch Street, 10th Floor
                                                                      Portland, OR 97209-4128
 129956-0002/LEGAL146614346.6                                           Phone: 503.727.2000
            Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19     Page 2 of 64




       v.

DONALD J. TRUMP, in his official
capacity as President of the United States;
WILLIAM BARR, in his official capacity
as Attorney General of the United States;
U.S. DEPARTMENT OF JUSTICE;
EXECUTIVE OFFICE FOR
IMMIGRATION REVIEW; AND JAMES
MCHENRY, in his official capacity as
EOIR Director of the United States,

                       Defendants.




                                        INTRODUCTION
       1.       In the American tradition of justice, judges are supposed to be impartial. Under

principles dating back to the founding of the nation, judges are insulated from political power

and play a role distinct from that of prosecutors. 1 As a result, lawyers across the country practice
law in courts where transparency, impartiality, and predictability serve the interests of justice.

       2.       Not so in the immigration courts of the United States, where judges answer to the

nation’s chief prosecutor, the Attorney General.

       3.       The immigration courts make life-and-death decisions every day: vulnerable

people seeking asylum in the United States depend on a functioning court system to protect them

from persecution, torture, and death. Yet, in the immigration courts, the tradition of judicial

independence has been turned upside down. Systemic dysfunction and anti-immigrant animus

create a Kafkaesque reality where prosecution merges with judging and the ultimate goal is

deportation rather than fair adjudication.




       1
         See, e.g., The Federalist No. 78, at 392 (I. Shapiro ed. 2009) (A. Hamilton); The
Declaration of Independence (U.S. 1776) (among litany of reasons for seeking independence, the
King “has made Judges dependent on his Will alone for the tenure of their offices, and the
amount and payment of their salaries”).

                                                                            Perkins Coie LLP
1 - COMPLAINT                                                         1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
               Case 3:19-cv-02051-IM      Document 1       Filed 12/18/19    Page 3 of 64




          4.       Defendants have manipulated the immigration court system to serve an anti-

immigrant agenda. Categorizing people fleeing persecution as “invaders,” Defendants are using

the immigration courts as a weapon against the asylum system and vulnerable migrants—to beat

them back to places of danger—instead of lawfully adjudicating their claims based on their

merits. 2

          5.       Specifically, Defendants have created an adjudication system where applicants for

asylum are supposed to lose. Defendants rush some asylum claims to adjudication prematurely in

order to achieve rapid removals. Defendants simultaneously delay other claims long past the time

when they were ripe for adjudication, undermining fundamental fairness and the rule of law.

Everywhere in this dysfunctional adjudication spectrum, the standards set forth in the

Immigration and Nationality Act (INA), intended to ensure case-by-case decision-making, are

subverted by Defendants’ design.

          6.       First, Defendants have abused their authority to perpetuate vast asylum-free

zones. In many immigration court jurisdictions, covering large swaths of the country, asylum is

effectively impossible to win—a de facto nullification of a duly-enacted statutory scheme.

          7.       Second, Defendants have abused their authority by burdening the immigration

courts with a backlog that structurally undermines fairness. Throughout the immigration court

system, Defendants’ policies and practices have created an impenetrable backlog of more than a

million immigration cases that impairs the INA’s case-by-case decision-making process.

          8.       Third, using thinly veiled pretexts, Defendants have implemented enforcement-

oriented performance metrics for immigration judges (the Enforcement Metrics Policy) and a

rapid-removal family docketing directive (the FAMU Directive) to weaponize the immigration

courts.




          2
              June 24, 2018; Twitter; https://perma.cc/35AQ-NSDH. (Last accessed Dec. 12, 2019).

                                                                             Perkins Coie LLP
2 - COMPLAINT                                                          1120 N.W. Couch Street, 10th Floor
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
            Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19      Page 4 of 64




       9.       Defendants’ Enforcement Metrics Policy requires immigration judges to comply

with certain performance benchmarks, including case completion quotas that require them to

decide approximately three cases per day, to receive a satisfactory performance rating. Through

the Enforcement Metrics Policy, Defendants have given immigration judges a direct pecuniary

interest in the outcome of each case they adjudicate, thus categorically denying asylum seekers

and their legal representatives an impartial forum every time they walk into court.

       10.      Defendants’ FAMU Directive creates a specialized nationwide docket that

stigmatizes cases of recently-arrived families, undermining the fairness of their proceedings and

frustrating the efforts of their legal representatives to provide meaningful representation.

       11.      These policies represent a deliberate effort by Defendants to systematize the

denial of asylum claims by nullifying asylum law, speeding up immigration court proceedings

for certain asylum seekers, and unreasonably delaying them for others.

       12.      Under the Take Care Clause of the U.S. Constitution, the President and his

delegates, including the Attorney General, must “take Care that the Laws,” including the INA,

“be faithfully executed.” But the Attorney General and the other Defendants have not done so.

Instead of ensuring that each case is individually adjudicated based on its merits, they have

created a deportation machine in violation of the INA’s case-by-case adjudication standards.

       13.      Plaintiffs are immigration legal service providers that depend on a legitimate

immigration court system to provide meaningful legal assistance to desperate individuals fleeing

persecution. In this case, they challenge the Defendants’ efforts to deny them a fair forum in

which to vindicate their organizational missions. Plaintiffs seek to bring integrity to the

immigration court system, defend the dignity of the important work they perform in the nation’s

immigration courts, and preserve their ability to pursue their missions.

       14.      Plaintiffs seek a declaration that the Attorney General has failed to take care that

the laws relating to the immigration court system be faithfully executed; a declaration that the



                                                                            Perkins Coie LLP
3 - COMPLAINT                                                         1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
          Case 3:19-cv-02051-IM          Document 1       Filed 12/18/19      Page 5 of 64




Enforcement Metrics Policy and the FAMU Directive violate the INA, the Administrative

Procedure Act (APA), and the Take Care Clause of the U.S. Constitution; an order enjoining

their continued implementation; and an order requiring Defendants to take specific steps to

ensure nationwide implementation of the case-by-case adjudication standards in the INA.

                                  JURISDICTION AND VENUE
        15.     This action arises under the U.S. Constitution and the laws of the United States,

including the INA, 8 U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et seq. Therefore, this

Court has subject matter jurisdiction under 28 U.S.C. § 1331. The federal government has

waived its sovereign immunity pursuant to 5 U.S.C. § 702. This Court has additional remedial

authority under 28 U.S.C. §§ 2201-02.

        16.     Venue is proper in this District under 28 U.S.C. § 1391(e)(1) because Defendants

are agencies of the United States and officers of the United States acting in their official

capacities and one of the Plaintiffs has its principal residence in this District.

                                              PARTIES

A.      Plaintiffs
        17.     Plaintiff Las Americas Immigrant Advocacy Center (Las Americas) is a

nonprofit organization incorporated in Texas and based in El Paso, Texas, that serves immigrants

and refugees in Ciudad Juarez, Mexico, West Texas, and New Mexico. The mission of Las

Americas is to provide free and low-cost legal services to low-income immigrants, including

refugees and asylum seekers, families seeking reunification, and victims of crime. To achieve its

mission, Las Americas manages several programs including a Detained Deportation Defense

Program that serves detained migrants in the El Paso Processing Center, Otero Service Center,

and West Texas Detention Center; a Non-Detained Deportation Defense Program that represents

clients and provides pro se assistance in immigration court proceedings, including clients who

are awaiting their immigration court proceedings in Mexico pursuant to the Migrant Protection



                                                                              Perkins Coie LLP
4 - COMPLAINT                                                           1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
          Case 3:19-cv-02051-IM         Document 1      Filed 12/18/19      Page 6 of 64




Protocols; and a Crime Victims Program that assists survivors of crime by aiding them through

legal intake, consultations, and the petitioning process to obtain deferred action and lawful status,

work permits, and/or lawful permanent residency. Las Americas employs attorneys, accredited

representatives, coordinators, and paralegals, among others, to implement its programs and

achieve its mission.

       18.     Plaintiff Asylum Seeker Advocacy Project (ASAP) is a nonprofit organization

incorporated in New York. ASAP’s mission is to provide support and legal assistance to

individuals who have arrived at the Mexico-U.S. border to seek asylum, regardless of where they

are currently located. To achieve its mission, ASAP’s model uses three components: online

community support, emergency legal aid, and nationwide systemic reform. ASAP provides

guidance about how to navigate the immigration court system and answers legal questions online

for asylum seekers, including parents who were separated from their children and adults subject

to the Migrant Protection Protocols. Through its legal emergency room, ASAP provides short-

term legal assistance at a distance to asylum seekers, preparing emergency motions and other

legal filings. ASAP also pushes for change through systemic reform, which includes complex

immigration representation at the immigration courts, Board of Immigration Appeals, and federal

courts of appeals. In each area of its work, ASAP creates templates, resources, and training

materials to support pro bono attorneys, private attorneys, and other organizations representing

asylum seekers before the immigration courts.

       19.     Plaintiff Catholic Legal Immigration Network, Inc. (CLINIC) is a nonprofit

organization incorporated in Washington, D.C., and based in Silver Spring, Maryland, with

affiliates working in immigration courts across the country. CLINIC’s mission is to promote the

dignity and protect the rights of immigrants in partnership with a dedicated network of Catholic

and community legal immigration programs. To achieve its mission, CLINIC operates a number

of programs, including its Defending Vulnerable Populations Program, which works to increase



                                                                           Perkins Coie LLP
5 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                         Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
          Case 3:19-cv-02051-IM        Document 1       Filed 12/18/19     Page 7 of 64




the number of fully accredited representatives and attorneys who are qualified to represent

immigrants in immigration court proceedings. The Defending Vulnerable Populations Program

conducts court skills training for nonprofit agency staff (accredited representatives and attorneys)

and pro bono attorneys; develops practice materials to assist legal representatives; advocates

against retrogressive policy changes; and works to expand public awareness on issues faced by

vulnerable immigrants. CLINIC leads national efforts matching formerly separated families with

legal counsel, mentoring and training legal counsel on these cases, providing direct

representation on motions to reopen, and guiding the families through an online community.

CLINIC’s remote bond project mentors pro bono counsel who represent detained noncitizens.

The remote bond project pro bono attorneys appear before the Batavia, Otero, Bloomington, and

LaSalle immigration courts. CLINIC provides free representation in removal proceedings,

including appeals, throughout the country. CLINIC provides limited legal assistance, orientation

and pro bono placement in Ciudad Juárez to those subject to the Migrant Protections Protocols

with immigration court hearings in El Paso. CLINIC provides direct legal support and advice to

immigrants through its Montgomery County Project. CLINIC employs attorneys and assistants,

among others, to implement its programs and achieve its mission.

       20.     Plaintiff Innovation Law Lab (Law Lab) is a nonprofit organization incorporated

in Oregon and based in Portland, Oregon. Law Lab’s mission is to combine technology, law, and

activism to advance immigrant justice and ensure that every meritorious immigration case wins

in immigration court. To achieve its mission, Law Lab operates programs in the state of Oregon

as well as in Atlanta, Georgia; San Diego, California; Kansas City, Missouri; Charlotte, North

Carolina; and San Antonio and El Paso, Texas. In Oregon, Law Lab provides direct

representation to noncitizens in immigration court; manages Equity Corps of Oregon, the

nation’s first statewide publicly-funded universal representation program for non-detained

noncitizens facing removal proceedings; and the Centers of Excellence, a program that places



                                                                           Perkins Coie LLP
6 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                         Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1      Filed 12/18/19     Page 8 of 64




unrepresented noncitizens seeking asylum in removal proceedings with pro bono attorneys in

Georgia, Kansas, Missouri, North Carolina, and Oregon. Law Lab manages a Deportation

Defense Legal Network in Kansas City. Law Lab’s BorderX project uses technology and

collaboration tools to provide support to legal service providers at immigrant detention centers

throughout the United States and at several sites on both sides of the U.S.-Mexico border. Law

Lab employs attorneys, accredited representatives, coordinators, and software engineers, among

others, to implement its programs and achieve its mission.

       21.     Plaintiff Santa Fe Dreamers Project (SFDP) is a nonprofit organization

incorporated in New Mexico and based in Santa Fe. SFDP’s mission is to provide free legal

services to immigrants to promote economic empowerment, community development, family

unity, and liberation from detention. To achieve its mission, SFDP operates several programs in

New Mexico and Texas. In New Mexico, SFDP provides free direct representation in

immigration court to children through its Special Immigrant Juvenile program, to transgender

individuals held in detention in New Mexico who are seeking asylum or related relief, and to

separated and recently reunified families. In Texas, SFDP provides technical support to volunteer

pro bono attorneys and law students in addition to direct representation in immigration court of

individuals detained within the El Paso region’s five immigrant detention centers. SFDP employs

attorneys and coordinators, among others, to implement its programs and achieve its mission.

       22.     Plaintiff Southern Poverty Law Center (SPLC) is a nonprofit organization

incorporated in Alabama and based in Montgomery, with offices in Florida, Georgia, Louisiana,

Mississippi, and Washington, D.C. SPLC’s mission is to engage in litigation and advocacy to

make equal justice and equal opportunity a reality for all. To achieve its mission, SPLC operates

a number of programs, including the Southeast Immigrant Freedom Initiative (SIFI). SIFI

provides pro bono direct representation exclusively to immigrants facing removal proceedings

while confined in detention centers in Georgia and Louisiana. To implement the SIFI program



                                                                          Perkins Coie LLP
7 - COMPLAINT                                                       1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
            Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19     Page 9 of 64




and achieve its mission, SPLC employs attorneys, administrators, coordinators, and assistants,

among others. To improve clients’ access to their legal teams, SIFI program staff work from

offices near detention centers in Folkston, Lumpkin, and Ocilla, Georgia, and in Alexandria,

Louisiana. SIFI also relies on a network of in-person and remote legal volunteers—attorneys,

law students, and lay advocates—to provide legal representation to detained immigrants.

B.     Defendants
       23.      Defendant Donald J. Trump is the President of the United States. In this

capacity, he is required to “take Care” that the laws of the United States, including those relating

to immigration, “be faithfully executed.” U.S. Const. Art. II, § 3. He is sued in his official

capacity.

       24.      Defendant William Barr is the Attorney General of the United States. In this

capacity, Mr. Barr is responsible for the Department of Justice and its component agencies,

including the Executive Office for Immigration Review, and serves as the chief law enforcement

officer of the federal government. The Attorney General is the President’s agent, and he must

ensure the faithful execution of the laws. The Attorney General is sued in his official capacity.

       25.      Defendant U.S. Department of Justice (DOJ) is a cabinet-level Department of

the U.S. government that is responsible for enforcing the laws of the United States.

       26.      Defendant the Executive Office for Immigration Review (EOIR) is a

component agency of DOJ. EOIR encompasses more than fifty immigration courts across the

country as well as an administrative appellate body, the Board of Immigration Appeals

(BIA). Under delegated authority from the Attorney General, EOIR administers the U.S.

immigration court system.

       27.      Defendant James McHenry is the Director of EOIR. He oversees immigration

court proceedings, appellate reviews, and administrative hearings and supervises immigration

judges and members of the BIA. He is sued in his official capacity.



                                                                            Perkins Coie LLP
8 - COMPLAINT                                                         1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
           Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19     Page 10 of 64




                                    LEGAL BACKGROUND

A.     The Immigration Court System
       28.     The immigration court system is the essential forum for the resolution of removal

proceedings. Immigration courts are intended to make decisions on an individualized, case-by-

case basis. When they adjudicate claims for asylum, the immigration courts are meant to fulfill

our nation’s commitment to humanitarian protection of persons fleeing persecution.

       29.     Where the federal government seeks to remove a noncitizen from the United

States—sometimes years after arrival—Congress provided that the Department of Homeland

Security (DHS) initiate removal proceedings in immigration court. 3 See generally 8 U.S.C.
§ 1229a (governing removal proceedings); 8 C.F.R. §§ 1003.12-1003.47 (governing immigration

court procedure). Individual immigration judges (IJs) adjudicate removal proceedings in the first

instance. 8 U.S.C. § 1229a(a)(1); 8 C.F.R. § 1003.10.

       30.     IJ decisions may be appealed to the BIA, 8 C.F.R. §§ 1003.2(b)(c), 1003.10(c),

and certain BIA decisions are judicially reviewable through a petition for review filed in a circuit

court of appeals, 8 U.S.C. § 1252(d). Proceedings at the BIA are governed by 8 C.F.R. § 1003.1,

which requires that BIA members “exercise their independent judgment and discretion in

considering and determining the cases.” 8 C.F.R. § 1003.1(d)(1)(ii) (emphasis added). The

Supreme Court has interpreted the applicable regulations as requiring that the BIA “in arriving at

its decision exercise its own independent discretion, after a fair hearing.” Accardi v.

Shaughnessy, 347 U.S. 260, 265, 268 (1954).

       31.     The government has statutory authority to detain certain noncitizens during, and

in some cases after the conclusion of, removal proceedings. See, e.g., 8 U.S.C.

       3
         Congress also provided for removal without a full hearing, referred to as “expedited
removal,” for certain individuals who have applied for admission without required
documentation, 8 U.S.C. § 1182(a)(6)(C), or who have sought admission through a
misrepresentation, 8 U.S.C. § 1182(a)(7). See generally 8 U.S.C. § 1225(b). A person subject to
expedited removal must still have access to process, including the possibility of a full hearing
before an immigration judge, if she expresses a fear of return to her country of origin. 8 U.S.C.
§ 1225(b)(1)(B)(ii); 8 U.S.C. § 1158.

                                                                           Perkins Coie LLP
9 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                         Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1      Filed 12/18/19      Page 11 of 64




§§ 1225(b)(1)(B)(ii)(IV), 1226(a), (c), 1231(a). Certain noncitizens may seek review by an

immigration judge of a custody determination made by DHS by filing a bond motion with the

court. 8 C.F.R § 1003.19(a); cf. 8 C.F.R § 1003.19(h)(2) (listing noncitizens who are ineligible

for bond). This review, based on an analysis of an individual’s danger to the community and risk

of flight, Matter of Patel, 15 I. & N. Dec. 666 (BIA 1979), is separate and distinct from the

merits phase of the case. 8 C.F.R. § 1003.19(d).

       32.     A noncitizen may appeal the judge’s decision on bond to the BIA. 8 C.F.R.

§ 1236.1(d)(1), (3). An immigration judge may reconsider a bond determination only on the

basis of changed circumstances. 8 C.F.R. § 1003.19(e).

       33.     The stakes in removal proceedings are extremely high. Immigration judges

exercise delegated authority to grant asylum to persons fleeing persecution; grant permanent

residence to asylees, refugees, and close family members of U.S. citizens; cancel removal of

noncitizens where hardship to a close U.S. citizen or lawful permanent resident family member

would result; cancel removal of long-time permanent residents who have criminal convictions;

and grant bond to detained noncitizens, among other relief.

B.     The INA’s Case-by-Case Adjudication Standards
       34.     Noncitizens in immigration proceedings, who are termed “respondents” in

immigration court, are entitled to “a full and fair hearing” that accords with Constitutional due

process. To this end, Congress established a cohesive statutory scheme codifying a number of

case-by-case adjudicatory standards that must be followed in immigration court.

       35.     First, respondents have the right to be represented by counsel at no cost to the

government. U.S. Const. Amend. V; 8 U.S.C. § 1229a(b)(4)(A); 8 U.S.C. § 1362; 8 C.F.R.

§ 1003.16(b); 8 C.F.R. § 1292.1; 8 C.F.R. § 1001.1(f). The Attorney General must maintain and

furnish respondents with a list of local pro bono legal service providers and advise them that they

may be represented by counsel. INA §§ 239(a)(1), (b)(2), 208(d)(4)(A)-(B); 8 C.F.R. § 1003.61.



                                                                           Perkins Coie LLP
10 - COMPLAINT                                                       1120 N.W. Couch Street, 10th Floor
                                                                         Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
           Case 3:19-cv-02051-IM       Document 1        Filed 12/18/19     Page 12 of 64




As the Office of the Director of EOIR has explained, the provision of such a list is intended to

“[i]mprove the efficiency and fairness of immigration proceedings by facilitating access to legal

representation.” 4 Preliminary hearings, or “Master Calendar Hearings,” may take place with the

respondent’s attorney of choice appearing by telephonic conference. INA § 240(b)(2); see also 8

C.F.R. § 1003.25(c).

       36.     Second, respondents have the right to a reasonable opportunity to submit

evidence, including through telephonic hearings where appropriate, see INA § 240(b)(2);

8 C.F.R. § 1003.25(c); cross-examine witnesses; and examine evidence submitted by the

government. 8 U.S.C. § 1229a(b)(4)(B); see also 8 C.F.R. § 1240.1(c) (requiring that an

immigration judge “shall receive and consider material and relevant evidence”). To ensure these

rights, respondents are entitled to accurate interpretation. 8 C.F.R. § 1240.5.

       37.     Third, respondents have the right to a full record of the proceedings, including a

verbatim transcript, testimony, exhibits, applications, proffers, requests, the immigration judge’s

decision, all written orders, all motions, all appeals, and all briefs and other papers. 8 U.S.C.

§ 1229a(b)(4)(C); 8 C.F.R. § 1240.9.

       38.     Fourth, and critically, respondents have the right to have a decision based solely

on the record created in the proceedings. 8 U.S.C. § 1229a(c)(1)(A). This right necessarily

implies that such a decision must be made by an impartial adjudicator. See, e.g., Wong Yang

Sung v. McGrath, 339 U.S. 33, 50 (1950), overruled on other grounds, Marcello v. Bonds, 349

U.S. 302 (1955) (“When the Constitution requires a hearing, it requires a fair one, one before a

tribunal which meets at least currently prevailing standards of impartiality.”).

       39.     The INA’s case-by-case adjudication standards are binding on all immigration

courts. To the extent that immigration judges adopt local operating procedures, they must

       4
         See List of Pro Bono Legal Service Providers, Office of the Director of EOIR (Oct. 8,
2015),
https://www.justice.gov/sites/default/files/pages/attachments/2015/11/30/list_of_pro_bono_legal
_service_providers_overview_20151008.pdf. (Last accessed Dec. 12, 2019).

                                                                            Perkins Coie LLP
11 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM          Document 1       Filed 12/18/19      Page 13 of 64




preserve these rights and comply with other applicable regulations. See 8 C.F.R. § 1003.40

(providing that local operating procedures “shall not be inconsistent” with other regulations and

can be adopted only if a majority of judges in the local court concur in writing and the Chief

Immigration Judge gives written approval).

C.     Plaintiffs’ Roles in the Immigration Court System
       40.     Plaintiffs are nonprofit legal services organizations that play critical roles in the

immigration court system by facilitating the meaningful participation of asylum-seeking

respondents in their removal proceedings. Plaintiffs represent and advise detained individuals in

custody proceedings; accompany, represent, and advise detained and non-detained respondents

seeking asylum; explain the legal process to asylum seekers; conduct factual investigations;

research and articulate potential forms of relief; prepare clients and witnesses to testify; and fill

out English-language court forms for non-English speaking clients in a clear and legible manner.

       41.     Because immigration law is complex and the stakes involve life or death,

Plaintiffs play a particularly important role in assisting persons fleeing persecution who are

seeking asylum. The burden of proof on the respondent is high in asylum proceedings, where the

central focus is whether the applicant has demonstrated that she fits the definition of a

“refugee”—an individual who has a well-founded fear of persecution in her home country based

on race, religion, nationality, membership in a particular social group, or political opinion—and

is otherwise eligible for asylum.

       42.     Asylum applications require detailed, fact-specific submissions containing

evidence related to a noncitizen’s fear of persecution as well as evidence showing the

noncitizen’s fear is objectively reasonable. Plaintiffs must allow time for relationship-building so

that their clients trust their representatives enough to share sensitive past experiences. For clients

suffering the effects of severe trauma, Plaintiffs may need to provide extra time and resources to

build these relationships. To obtain necessary evidence, Plaintiffs must often engage experts



                                                                             Perkins Coie LLP
12 - COMPLAINT                                                         1120 N.W. Couch Street, 10th Floor
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
           Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19      Page 14 of 64




from the United States or other countries to review the facts of a respondent’s case and provide

expert testimony regarding country conditions. Plaintiffs may also need to seek testimony from

expert medical or mental health professionals to corroborate the injuries of a client who has

survived past persecution. In each case, Plaintiffs must coordinate all of these pieces while also

ensuring that they are zealously representing their clients by developing rigorous legal

arguments, submitting legal briefs, and complying with a myriad of court procedures.

       43.     In many courts, much of this work must be done to prepare for a custody hearing,

where immigration judges weigh heavily whether a noncitizen is likely to succeed on her

application for relief before the court. Plaintiffs in these courts must thus prepare a bond case

almost as if it were a case on the merits in removal proceedings.

       44.     Recognizing Plaintiffs’ crucial roles in the immigration court system, the Office

of the Chief Immigration Judge has explained that “[p]ro bono representation benefits both the

respondent and the court” and “promotes the effective and efficient administration of justice.” 5
EOIR has further acknowledged the importance of pro bono representation through the Office of

Legal Access Programs (OLAP), which is meant to expand the availability and improve the

quality of legal representation in the immigration courts. 6 In addition to facilitating pro bono

representation through maintenance of the List of Pro Bono Legal Service Providers, OLAP runs

the Model Hearing Program, which aims to offer “hands-on training in immigration court with

the goal of increasing the number of pro bono representatives available for individuals in

immigration removal proceedings.” 7

       5
          David L. Neal, Chief Immigration Judge, Operating Policies and Procedures
Memorandum 08-01: Guidelines for Facilitating Pro Bono Legal Services at 1 (Mar. 10, 2008),
https://www.justice.gov/sites/default/files/eoir/legacy/2008/04/24/08-01.pdf. (Last accessed Dec.
12, 2019).
        6
          EOIR, Office of Legal Access Programs, https://www.justice.gov/eoir/office-of-legal-
access-programs (Last accessed Dec. 12, 2019) (explaining access to counsel and pro bono
projects operated and maintained by EOIR); see also Hon. Robert A. Katzmann, The Legal
Profession and the Unmet Needs of the Immigrant Poor, 21 Geo. J. Legal Ethics 3 (2008).
        7
          EOIR, Office of Legal Access Programs, https://www.justice.gov/eoir/office-of-legal-
access-programs. (Last accessed Dec. 12, 2019).

                                                                            Perkins Coie LLP
13 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
           Case 3:19-cv-02051-IM        Document 1      Filed 12/18/19      Page 15 of 64




       45.     EOIR has recognized Plaintiffs Las Americas, SFDP, and Law Lab as

organizations “eligible . . . to provide representation through accredited representatives who

appear on behalf of clients before the Immigration Courts, the Board, and DHS, or DHS alone.”

8 C.F.R. § 1292.11(a). The accredited representative program was created to “address[] the

critical and ongoing shortage of qualified legal representation for underserved populations in

immigration cases before the Federal administrative agencies.” Dep’t of Justice, Executive

Office for Immigration Review, Recognition of Organizations and Accreditation of Non-

Attorney Representatives, proposed rule, 80 Fed. Reg. 59514, 59514 (Oct. 1, 2015). Only “non-

profit religious, charitable, social service, or similar organization[s] that provide[] immigration

legal services primarily to low-income and indigent clients within the United States” may be so

accredited. 8 C.F.R. § 1292.11(a)(1).

       46.     Plaintiffs Las Americas and SPLC are qualified organizations that are registered

with EOIR as pro bono legal service providers and appear on the statutorily-mandated Pro Bono

Legal Service Providers List. See 8 U.S.C. § 1158(d)(4)(B) (relating to asylum proceedings); 8

U.S.C. § 1229(a)(1)(e) (relating to all removal proceedings); 79 Fed. Reg. 55662, 55662 (Sept.

17, 2014) (explaining that the list “is central to EOIR’s efforts to improve the amount and quality

of representation before its adjudicators, and it is an essential tool to inform aliens in proceedings

before EOIR of available pro bono legal services”). Plaintiff Law Lab’s Equity Corps of Oregon

directly supports all official pro bono legal service providers in Oregon, and provides legal

support to numerous other official pro bono legal service providers through its BorderX and

Centers of Excellence programs. Since 2001, Plaintiff CLINIC’s BIA Pro Bono Project has

worked with EOIR to identify detained respondents with meritorious appeals and match these

detained respondents with pro bono counsel. 8



       8
        EOIR, BIA Pro Bono Project, https://www.justice.gov/eoir/bia-pro-bono-project. (Last
accessed Dec. 17, 2019).

                                                                            Perkins Coie LLP
14 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM        Document 1       Filed 12/18/19     Page 16 of 64




D.     The Attorney General’s Responsibilities Within the Immigration Court System
       47.     The Attorney General, who oversees the immigration court system, bears ultimate

responsibility for ensuring that the INA’s standards for individual hearings—which require case-

by-case adjudication—apply in immigration court proceedings.

       48.     The Attorney General is empowered to “establish such regulations, prescribe such

forms of bond, reports, entries, and other such papers, issue such instructions, review such

administrative determinations in immigration proceedings, delegate such authority, and perform

such other acts,” 8 U.S.C. § 1103(g)(2), as he deems necessary to carry out his obligation to

lawfully administer the INA. See 8 U.S.C. § 1103(g)(1).

       49.     The Director of EOIR, who oversees the agency’s day-to-day operations, reports

directly to the Attorney General. 8 C.F.R. § 1003.0(a), (b)(1). The Director of EOIR supervises

all other agency personnel in accordance with 8 C.F.R. Part 3. Subject to the authority and

guidance of the Attorney General, the Chief Immigration Judge leads the Office of the Chief

Immigration Judge, which establishes operating policies for the immigration courts and oversees

their implementation.

       50.     Immigration judges are “administrative judges” whom the Department of Justice

has characterized as “non-supervisory career attorneys employed by” the Attorney General. See
Final Brief of Appellees (EOIR), ECF No. 156759 at 15, Am. Immigration Lawyers Ass’n v.

Exec. Office for Immigration Review, 830 F.3d 667 (D.C. Cir. 2016) (No. 15-5201); 8 U.S.C.

§ 1101(b)(4); 8 C.F.R. § 1003.10. Appointed by the Attorney General, immigration judges “shall

be subject to such supervision and shall perform such duties as the Attorney General shall

prescribe” and “act as the Attorney General’s delegates in the cases that come before them.”
8 U.S.C. § 1101(b)(4); 8 C.F.R. § 1003.10(a). “In conducting [removal] hearings . . . and such

other proceedings the Attorney General may assign to them, immigration judges shall exercise

the powers and duties delegated to them by the Act and by the Attorney General through

regulation.” 8 C.F.R. § 1003.10(b).


                                                                          Perkins Coie LLP
15 - COMPLAINT                                                      1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 17 of 64




       51.     The members of the BIA are also “attorneys appointed by the Attorney General to

act as the Attorney General’s delegates.” 8 C.F.R. § 1003.1(a)(1), (d)(1). BIA members, like

immigration judges, are governed not only by law and regulations, but also by “decisions of the

Attorney General.” 8 U.S.C. § 1103(a); 8 C.F.R. § 1003.1(d)(1)(i), (g). All decisions of the BIA

are subject to review by the Attorney General. 8 C.F.R. § 1003.1(h).

       52.     The Attorney General has broad authority to review and unilaterally reverse BIA

decisions on his own initiative or at the request of the BIA or DHS. 8 U.S.C. § 1103(g); 8 C.F.R.

§ 1103.1(h). Determinations and rulings by the Attorney General on questions of law bind both

immigration judges and the BIA. 8 U.S.C. § 1103(a)(1), 8 C.F.R. § 1003.1(g)(2).

       53.     In addition to overseeing the immigration court system, the Attorney General, as

the head of the Department of Justice, also serves as the nation’s lead prosecutor. 28 U.S.C.

§§ 503, 509, 547.

       54.     Under the Take Care Clause of the U.S. Constitution, the President and his

delegated executive officials, including the Attorney General, must “take Care that the Laws are

faithfully executed.” U.S. Const. Art. II, § 3. The Attorney General’s faithful execution of the

laws includes ensuring the immigration courts function in accordance with INA’s case-by-case

adjudication standards.

     DEFENDANTS’ HOSTILITY TOWARD ASYLUM SEEKERS, THEIR LEGAL
        REPRESENTATIVES, AND THE IMMIGRATION COURT SYSTEM
       55.     Federal law clearly recognizes the right to seek asylum, regardless of an

individual’s manner of entry into the United States. 8 U.S.C. § 1158(a)(1). Plaintiffs’ zealous

representation of their clients is consistent with this statutory scheme.

       56.     Nevertheless, the President, his Attorneys General, and numerous other cabinet

officials and agency personnel have publicly and repeatedly vilified people fleeing to the United

States because of persecution in their home countries. Defendants have also made baseless




                                                                            Perkins Coie LLP
16 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
           Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19      Page 18 of 64




attacks against both the attorneys and organizations who represent asylum seekers, and the

integrity of the immigration court system itself.

       57.     Defendants’ message—repeated in multiple ways, in different forums, and

routinely over time—is the same: individuals seeking asylum are frauds, the attorneys and

organizations representing them are cheats, and people from “shithole” 9 countries must be

stopped at the border. Defendants have operationalized this message through a set of policies and

practices that fundamentally undermine the INA’s case-by-case adjudication standards. These

policies and practices seek to convert the immigration courts into a tool to achieve deportations

and recast immigration judges as enforcement agents of the Attorney General.

       58.     President Trump has made it a priority of his administration to curb the so-called

“abuse” of the asylum process. 10 In reality, however, these claims of abuse are a pretext for
Defendants’ efforts to nullify duly enacted statutory law.

       59.     On January 25, 2017, four days after being sworn in to “preserve, protect and

defend the Constitution of the United States,” U.S. Const. Art. II, § 1, cl.8, and to faithfully

execute the laws of the United States, U.S. Const. Art. II, § 3, the President issued an Executive

Order that states that “[i]t is the policy of the executive branch to end the abuse of parole and

asylum provisions currently used to prevent the lawful removal of removable aliens.” 11

       60.     In line with this directive, President Trump has repeatedly broadcast Defendants’

position that people who seek asylum are frauds who deserve no judicial process. On June 24,

2018, a week after describing asylum seekers as “pour[ing] into and infest[ing] our Country,” 12


       9
           See Eli Watkins & Abby Phillip, Trump Decries Immigrants from ‘Shithole Countries’
Coming to US, CNN (Jan. 12, 2018), https://www.cnn.com/2018/01/11/politics/immigrants-
shithole-countries-trump/index.html. (Last accessed Dec. 12, 2019).
         10
            See Exec. Order No. 13767, Border Security and Immigration Enforcement
Improvements (Jan. 25, 2017).
         11
            Id.
         12
            Donald J. Trump (@realDonaldTrump), Twitter (June 19, 2018, 6:52 AM),
https://twitter.com/realDonaldTrump/status/1009071403918864385. (Last accessed Dec. 12,
2019).

                                                                            Perkins Coie LLP
17 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1        Filed 12/18/19     Page 19 of 64




President Trump tweeted that “We cannot allow all of these people to invade our Country. When

somebody comes in, we must immediately, with no Judges or Court Cases, bring them back from

where they came. Our system is a mockery to good immigration policy and Law and Order.” 13

       61.     The President’s anti-immigrant animus is widely shared throughout his

administration, including by successive Attorneys General and other appointees at the

Department of Justice.

       62.     In an August 2017 press release, the DOJ boasted of an overall increase in

removal orders—not merely case completions—accomplished since President Trump took

office, framing the rise in the mere number of deportations, without regard to the merits of the

cases or the process afforded, as a marker of a “return to the rule of law.” 14
       63.     In an October 2017 speech to EOIR, former Attorney General Jefferson B.

Sessions stated that the immigration “system is currently subject to rampant abuse and fraud”

and is “overloaded with fake claims.” 15 The former Attorney General described the asylum

system as “being gamed” and “abused to the detriment of the rule of law, sound public policy,

public safety, and of just claims.” He accused asylum seekers and their lawyers of filing

“meritless,” “baseless,” and “fraudulent” claims. Lamenting the “surge in trials, hearings,

appeals, [and] bond proceedings,” he undermined the work of attorneys by calling them “dirty

immigration lawyers” who “make false claims of asylum.” He denounced the requirement of “a

court hearing on every asylum application” and accused immigration attorneys of having




       13
           Donald J. Trump (@realDonaldTrump), Twitter (June 24, 2018, 8:02 AM),
https://perma.cc/35AQ-NSDH. (Last accessed Dec. 12, 2019).
        14
           DOJ, Office of Public Affairs, “Return to Rule of Law in Trump Administration
Marked by Increase in Key Immigration Statistics” (Aug. 8, 2017),
https://www.justice.gov/opa/pr/return-rule-law-trump-administration-marked-increase-key-
immigration-statistics. (Last accessed Dec. 12, 2019).
        15
           U.S. Att’y Gen., Remarks to the Executive Office for Immigration Review (Oct. 12,
2017) https://www.justice.gov/opa/speech/attorney-general-jeff-sessions-delivers-remarks-
executive-office-immigration-review. (Last accessed Dec. 12, 2019).

                                                                            Perkins Coie LLP
18 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1        Filed 12/18/19     Page 20 of 64




“exploited loopholes in the law, court rulings, and lack of resources to substantially undermine”

the immigration laws. 16

       64.     In April 2018, approximately a month after vacating a precedential BIA decision

requiring an evidentiary hearing for respondents who had filed applications for asylum, 17 the

former Attorney General characterized asylum seekers as “criminals” and explained that “[w]ith

President Trump, we have a new era of support for law enforcement like we haven’t seen in a

long time” and that one “might even say we have a new sheriff in town[.]” 18

       65.     The former Attorney General publicly stated his plan to use DOJ’s law

enforcement powers against asylum-seekers, whom he characterized as “break[ing] into this

country” and “exploit[ing]” the asylum process. 19 He denigrated organizations such as Plaintiffs
as “open border radicals” and people who express fear of return to countries where they face

persecution and seek asylum as “illegal aliens.” 20

       66.     In May 2018, ten days before issuing a decision ending the longstanding

availability of the docket management tool known as administrative closure, 21 the former

Attorney General continued his condemnation of attorneys affiliated with organizations such as

Plaintiffs, stating that “[r]epresentatives of illegal aliens have purposely used tactics designed to

delay the adjudication of their clients’ cases.” Referring to the rising number of people seeking




       16
           Id.
       17
           Matter of E-F-H-L-, 27 I. & N. Dec. 226 (A.G. 2018).
       18
           Jeff Sessions, U.S. Att’y Gen., Remarks on Immigration Enforcement, Las Cruces, NM
(Apr. 11, 2018), https://www.justice.gov/opa/speech/attorney-general-sessions-delivers-remarks-
immigration-enforcement (Last accessed Dec. 12, 2019), https://perma.cc/DT3U-X4UG. (Last
accessed Dec. 12, 2019).
        19
           Id.
        20
           Id.
        21
           See Matter of Castro-Tum, 27 I. & N. Dec. 271 (A.G. 2018). The Fourth Circuit
recently held that DHS regulations confer on immigration judges the authority to
administratively close cases, and that the regulatory interpretation announced in Matter of
Castro-Tum is not entitled to deference. Romero v. Barr, 937 F.3d 282 (4th Cir. 2019).

                                                                            Perkins Coie LLP
19 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 21 of 64




asylum at the U.S.-Mexico border and insinuating, inaccurately, that such requests are illegal, he

stated that “this must end.” 22

        67.     In June 2018, in the midst of his policy to prosecute and incarcerate all

individuals who cross the border without inspection, and in support of his newly-published case

severely curtailing asylum eligibility for those fleeing from Central America, 23 the former

Attorney General ordered immigration judges at a training session to “end the lawlessness that

now exists in our immigration system.” 24 He referred to the asylum process as “one of our major

difficulties today” and instructed that when people assert their fear of returning to their home

countries as a basis for protection under the INA, they are “abus[ing]” that system. He decried

the statutory right to apply for asylum on the basis that it “transform[s] a straightforward arrest

for illegal entry and immediate return into a prolonged legal process.” Accordingly, he

announced a number of EOIR reforms directed at “reducing illegal immigration” by addressing

“baseless [asylum] claims.” 25
        68.     In the same month, the President tweeted that “Hiring manythousands [sic] of

judges, and going through a long and complicated legal process, is not the way to go – will

always be disfunctional [sic]. People must simply be stopped at the Border and told they cannot

come into the U.S. illegally.” 26




        22
            Jeff Sessions, U.S. Att’y Gen., Remarks Discussing the Immigration Enforcement
Actions of the Trump Administration, San Diego, CA (May 7, 2018),
https://www.justice.gov/opa/speech/attorney-general-sessions-delivers-remarks-discussing-
immigration-enforcement-actions. (Last accessed Dec. 12, 2019).
         23
            See Matter of A-B-, 27 I. & N. Dec. 316 (A.G. 2018).
         24
            Jeff Sessions, U.S. Att’y Gen., Remarks to the Executive Office for Immigration
Review Legal Training Program, Wash. D.C. (June 11, 2018),
https://www.justice.gov/opa/speech/attorney-general-sessions-delivers-remarks-executive-office-
immigration-review-legal. (Last accessed Dec. 17, 2019).
         25
            Id.
         26
            Donald J. Trump (@realDonaldTrump), Twitter (June 25, 2018, 5:43 AM),
https://twitter.com/realDonaldTrump/status/1011228265003077632. (Last accessed Dec. 12,
2019).

                                                                            Perkins Coie LLP
20 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM          Document 1      Filed 12/18/19      Page 22 of 64




       69.     In September 2018, the former Attorney General again declared to an incoming

class of immigration judges that attorneys who represent and assist asylum seekers “work every

day—like water seeping through an earthen dam—to get around the plain words of the INA to

advance their clients’ interests.” Further denigrating organizations like Plaintiffs, the former

Attorney General advised the immigration judges that for immigration lawyers, “[t]heirs is not

the duty to uphold the integrity of the [A]ct.” He said that lawyers, like those who work for

Plaintiffs, file “unjustified and sometimes blatantly false claims” and engage in “deceit.” 27

       70.     In November 2018, in a public address, President Trump referred to asylum as a

“loophole”; to asylum claims as broadly “fraudulent or meritless”; and to asylum seekers’

lawyers as providing “well-coached language” in order to get “fees or whatever they can get.” 28
He accused immigration lawyers of providing a “little legal statement to read” that somehow

“qualif[ied]” migrants for asylum. 29

       71.     In spring 2019, Defendant Barr became Attorney General Barr. In his previous

role as Attorney General under George H. W. Bush, Defendant Barr took positions

demonstrating hostility toward immigrants, including advocating for fewer procedural

protections in asylum cases under the guise of weeding out supposed “phony claims for

asylum.” 30 The Attorney General’s actions during his current appointment embody a similar

       27
            Jeff Sessions, U.S. Att’y Gen., Remarks to the Largest Class of Immigration Judges in
History for the Executive Office for Immigration Review (EOIR), Falls Church, VA (Sept. 10,
2018), https://www.justice.gov/opa/speech/attorney-general-sessions-delivers-remarks-largest-
class-immigration-judges-history. (Last accessed Dec. 12, 2019).
         28
            Nov. 1, 2018 – Remark by President Trump on the Illegal Immigration Crisis and
Border Security; https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
illegal-immigration-crisis-border-security/. (Last accessed Dec. 12, 2019).
         29
            Id.
         30
            Dara Lind, William Barr Hearing: Attorney General Nominee’s Immigration Record
Aligns with Trump’s, Vox (Jan. 16, 2019), https://www.vox.com/2018/12/7/18128926/barr-
confirmation-senate-immigration-trump (Last accessed Dec. 12, 2019) (quoting Barr’s 1992
statement to a journalist in which he advocated “summary deportation proceedings to weed out
patently phony claims for asylum”).
         Barr’s prior record confirms his anti-immigrant views. For example, Attorney General
Barr oversaw the creation of a prison camp for HIV-positive Haitian asylum seekers in
Guantánamo Bay—where, in Barr’s view, U.S. official action would not be constrained by basic

                                                                            Perkins Coie LLP
21 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 23 of 64




hostility toward immigrants at the expense of the rule of law. For example, in April 2019, he

issued a precedential EOIR decision that, had it not been preliminarily enjoined on constitutional

grounds, would have led to the mandatory, prolonged detention of tens of thousands of asylum

seekers—including those who pose no flight risk or danger to the community—while their cases

are pending. 31

       72.        Meanwhile, President Trump has continued to condemn the asylum process. On

April 2, 2019, in an Oval Office meeting, after praising Mexico for “apprehend[ing] a lot of

people at their southern border coming in from Honduras and Guatemala and El Salvador,” he

urged that “we have to do something about asylum.” 32 The President asserted that “the asylum
procedures are ridiculous.” 33 Consistent with that view, the President signaled his intent to limit

access to fair hearings by stating that “to be honest with you, you have to get rid of judges.” 34

Lamenting that when an individual seeks asylum “you have to bring them through a court

system,” President Trump mocked the process for seeking asylum, stating “[w]elcome to being

Perry Mason. You now have a big trial.” 35

constitutional protections. The asylum seekers lived in deplorable conditions in the camp, where
“latrines were brimming over” and there was little potable water. John Washington, William
Barr May Be Worse on Immigration Than Jeff Sessions, The Intercept (Jan. 15, 2019),
https://theintercept.com/2019/01/15/william-barr-confirmation-hearings-immigration/ (Last
accessed Dec. 12, 2019); Chantal Da Silva, Trump’s Attorney General Pick Saw Thousands of
Refugees Fleeing Violence Locked Up in Guantanamo Bay, Newsweek (Dec. 11, 2018),
https://www.newsweek.com/trumps-attorney-general-pick-saw-thousands-refugees-fleeing-
violence-locked-1253102 (Last accessed Dec. 12, 2019); see also Kate Smith, ‘A Stain on U.S.
History’: Trump’s Attorney General Pick Used Guantanamo Bay to Hold Thousands of Haitian
Refugees, CBS News (Dec. 10, 2018), https://www.cbsnews.com/news/william-barr-attorney-
general-nominee-asylum-seekers-haiti-hiv-positive-patients-guantamano-bay-2018-12-10/ (Last
accessed Dec. 12, 2019) (noting that Defendant Barr defended the prolonged and abusive
imprisonment of 12,000 Haitian asylum seekers as recently as 2001, and that the camp operated
for about 18 months until a judge ordered its end).
         31
            See Matter of M-S-, 27 I. & N. Dec. 509 (A.G. 2019), enjoined by Padilla v. U.S.
Immigration & Customs Enforcement, 387 F. Supp. 3d 1219 (W.D. Wash. 2019).
         32
            Remarks by President Trump and NATO Secretary General Jens Stoltenberg Before
Bilateral Meeting, The White House (Apr. 2, 2019) https://perma.cc/5ZKY-P53D. (Last accessed
Dec. 12, 2019).
         33
            Id.
         34
            Id.
         35
            Id.

                                                                            Perkins Coie LLP
22 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1      Filed 12/18/19      Page 24 of 64




       73.     At an April 5, 2019, border security roundtable, President Trump stated,

“[asylum]’s a scam. Okay? It’s a scam. It’s a hoax . . . So, our system is full. We’re not taking

them anymore.” 36

       74.     On May 16, 2019, President Trump referred to the laws providing refuge to those

who have been persecuted as “the horrible asylum laws that are so unfair.” 37

       75.     On July 1, 2019, President Trump characterized asylum claims as “frivolous” and

“bogus” while advocating for mass deportations of asylum seekers. 38 He stated that large-scale

deportations of people seeking protection, including children, are “what we do.” 39

       76.     Later in July 2019, President Trump called the legal requirement of access to a

hearing before deportation “stupidity.” 40 When asked about families seeking asylum, he
responded “You know what? They came in illegally. They have to go out.” 41

       77.     In order to get “them” “out,” Defendants have compromised the legitimacy of the

immigration court system by recasting immigration judges as enforcers of the executive branch’s

anti-immigrant agenda. The President conveyed his goal of eradicating case-by-case adjudication

in the immigration courts in a June 20, 2018 Tweet, stating, “When people come into our



       36
            Trump on Asylum Seekers: ‘It’s a Scam, It’s a Hoax’, Daily Beast (Apr. 5, 2019),
https://www.thedailybeast.com/trump-on-asylum-seekers-its-a-scam-its-a-hoax (Last accessed
Dec. 12, 2019).
         37
            March 15, 2019, “Remarks by President Trump on the National Security and
Humanitarian Crisis on our Southern Border,” https://www.whitehouse.gov/briefings-
statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border-2/
(Last accessed Dec. 12, 2019).
         38
            https://factba.se/transcript/donald-trump-remarks-bill-signing-taxpayer-act-july-1-
2019. (Last accessed Dec. 12, 2019).
         39
            Id.
         40
            Donald Trump Press Conference at the G20 Summit in Osaka (June 29, 2019)
https://factba.se/transcript/donald-trump-press-conference-g20-osaka-june-29-2019 (Last
accessed Dec. 12, 2019) (“And the reason that Mexico is so good – because they do have very,
very tough immigration. They don’t have the kind of things and the kind of stupidity that we
have. I mean, where somebody touches one foot on our sand and now we have to bring them into
a court.”)
         41
            https://factba.se/transcript/donald-trump-press-gaggle-marine-one-departure-july-12-
2019. (Last accessed Dec. 12, 2019).

                                                                           Perkins Coie LLP
23 - COMPLAINT                                                       1120 N.W. Couch Street, 10th Floor
                                                                         Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
          Case 3:19-cv-02051-IM          Document 1       Filed 12/18/19     Page 25 of 64




Country illegally, we must IMMEDIATELY escort them back out without going through years

of legal maneuvering. Our laws are the dumbest anywhere in the world.” 42

        78.        In September 2019, President Trump claimed that he had “solved” asylum

through policies that prevent asylum seekers from accessing U.S. immigration courts. 43 The next

day, he equated support for asylum with support for “crime,” “drugs,” and “human

trafficking.” 44

        79.        Defendants’ statements expose their desire to administer an adjudicatory system

that is not governed by law. Defendants seek an immigration court system that functions as a

deportation machine driven by a desire to issue removal orders against as many “undesirable”

individuals as possible, regardless of the merits of their cases.

                   THE FAILURE OF THE IMMIGRATION COURT SYSTEM
        80.        The standards laid out in the INA require the Attorney General to administer a

case-by-case adjudication system in which noncitizens have a full and fair opportunity to present

their claims for relief before an impartial adjudicator. See supra ¶¶ 35-40. The abusive practices

of the current and former Attorneys General have fundamentally compromised these standards

and have resulted in an “irredeemably dysfunctional” system that is “on the brink of

collapse[.]” 45
        81.        The current and former Attorneys General have been well aware of the

persistently substandard functioning of the immigration court system. Federal courts have

repeatedly found that “the adjudication of [immigration] cases at the administrative level has

        42
            Donald J. Trump (@realDonaldTrump), Twitter (June 30, 2018, 3:44 PM),
https://twitter.com/realDonaldTrump/status/1013146187510243328?s=20. (Last accessed Dec.
12, 2019).
         43
            https://factba.se/transcript/donald-trump-remarks-bilat-nayib-bukele-el-salvador-
september-25-2019. (Last accessed Dec. 12, 2019).
         44
            https://factba.se/transcript/donald-trump-remarks-law-enforcement-september-26-
2019. (Last accessed Dec. 12, 2019).
         45
            See ABA Commission on Immigration, 2019 Update Report: Reforming the
Immigration System, Am. Bar Ass’n (Mar. 2019) at 2-3–2-4, https://perma.cc/94TF-FXGV.
(Last accessed Dec. 12, 2019).

                                                                             Perkins Coie LLP
24 - COMPLAINT                                                         1120 N.W. Couch Street, 10th Floor
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1        Filed 12/18/19     Page 26 of 64




fallen below the minimum standards of legal justice.” See, e.g., Benslimane v. Gonzales, 430

F.3d 828, 830 (7th Cir. 2005) (citing “staggering” reversal rates and “severe” critique of

immigration court decisions in at least 12 recent decisions across 4 circuits). 46

        82.     The Attorney General has taken no meaningful action to correct course to ensure

that the immigration court system routinely adheres to the INA’s requirement of case-by-case

adjudication, thereby abdicating his duty to faithfully execute the INA. To the contrary, the

Attorney General has taken affirmative actions to weaponize the immigration courts, further

evidence of his abuse of his statutorily delegated authority.

        83.     Instead of administering a case-by-case adjudicatory system, the Attorney General

perpetuates a court system that is like “adjudicating death penalty cases . . . in settings that most

closely resemble traffic courts.” 47

A.      The Attorney General Has Abused His Authority by Perpetuating Vast Asylum-
        Free Zones
        84.     The INA’s case-by-case adjudication standards require that applications for

asylum be adjudicated based on their merits in an impartial forum. Supra ¶¶ 35-40.

        85.     Congress has entrusted the Attorney General to ensure that the immigration courts

fairly apply the law to the facts of each case. Under Congress’s statutory design, immigration

courts cannot categorically deny asylum claims.


        46
           See also Colmenar v. I.N.S., 210 F.3d 967, 973 (9th Cir. 2000) (“We do not enjoy
second-guessing the way Immigration Judges run their courtrooms. But when a petitioner has so
clearly been denied a full and fair hearing, we have no choice. Judges do little to impress the
world that this country is the last best hope for freedom by displaying the hard hand and closed
mind of the forces asylum seekers are fleeing.”); Wang v. Att’y Gen., 423 F.3d 260, 268 (3d Cir.
2005) (observing that although “we have repeatedly sought to remind IJs of their duty to remain
neutral and impartial when they conduct immigration hearings,” a “disturbing pattern of IJ
misconduct has emerged”); Zuh v. Mukasey, 547 F.3d 504, 513–14 (4th Cir. 2008) (adding to the
“rising tide of criticism” of immigration courts while noting that “academic literature and court
decisions have grown increasingly strident in their criticism of the immigration review process”
and “courts have grown increasingly skeptical of the high error rate within the immigration
system”).
        47
           Dana Leigh Marks, Now is the Time to Reform the Immigration Courts, Int’l Affairs
Forum at 47 (Winter 2016), https://perma.cc/8WB7-H8D7. (Last accessed Dec. 12, 2019).

                                                                            Perkins Coie LLP
25 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
        Case 3:19-cv-02051-IM        Document 1      Filed 12/18/19     Page 27 of 64




       86.    However, the Attorney General has abused his control of EOIR by allowing an

expanding number of immigration courts to categorically deny asylum claims regardless of their

merits. These immigration courts are known as “asylum-free zones.” 48




       48
           See, e.g., Jeanne Atkinson, Michelle Mendez, David Baluarte, Atenas Burrola, Lindsay
Harris, Sarah Owings, Stephen Manning, & Blaine Bookey, Petitioners’ Brief, Inter-American
Commission on Human Rights: Special Interest Hearing on the Human Rights of Asylum
Seekers in the United States (Dec. 2, 2016),
https://cliniclegal.org/sites/default/files/resources/defending-vulnerable-popluations/Human-
Rigts-of-Asylum-Seekers-in-US-%5BPetitioners%5D.pdf. (Last accessed Dec. 12, 2019). The
chart below is based on EOIR data for immigration courts deciding at least 50 asylum cases in a
given year. See TRAC Immigration, Asylum Decisions (data through Sept. 2019),
https://trac.syr.edu/phptools/immigration/asylum/ (Last accessed Dec. 12, 2019). Years refer to
the federal government’s fiscal years (October 1 – September 30). Asylum-free zones are defined
as courts denying at least 85% of asylum cases in a given year.

                                                                       Perkins Coie LLP
26 - COMPLAINT                                                   1120 N.W. Couch Street, 10th Floor
                                                                     Portland, OR 97209-4128
                                                                       Phone: 503.727.2000
           Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19      Page 28 of 64




          87.   In Atlanta, where Plaintiffs Law Lab, SPLC, and ASAP provide legal services,

the immigration courts denied 95.7% of asylum claims adjudicated between 2014 and 2019. 49

          88.   As Judge Jordan of the Eleventh Circuit aptly noted, “[i]f [Atlanta’s] statistics

pertained to a federal district court, the Administrative Office would begin an investigation in a

heartbeat.” Diaz-Rivas v. Att’y Gen., 769 F. App'x 748, 768 (11th Cir. 2019) (Jordan, J.,

dissenting). Atlanta’s denial rates are “deeply troubling, as it would appear that the immigration

judges in Atlanta are inherently biased (the government’s phrasing) against asylum applicants in

the same way.” Id. at 767-68.

          89.   In the El Paso region, where Plaintiffs Las Americas, CLINIC, Law Lab, Santa Fe

Dreamers Project, and ASAP provide legal services, asylum denial rates have also been

persistently high. From 2014 to September 2019, the El Paso Immigration Court denied 92.7% of

asylum claims, and the El Paso Service Processing Center Immigration Court, which adjudicates

detained cases, denied 89.0%. The Otero Immigration Court, located just outside El Paso in

Chaparral, New Mexico, denied 84.8%.

          90.   During this same period, the Houston Immigration Court, where Plaintiff ASAP

has provided legal services, denied 91.8% of asylum claims; and the Charlotte Immigration

Court, where Plaintiffs Law Lab and CLINIC provide legal services, denied 89.5% of asylum

claims.



          49
           Unless otherwise noted, all statistics cited in ¶¶ 88–96 are based on Plaintiffs’ analysis
of EOIR data obtained by TRAC Immigration for immigration courts that decided at least fifty
asylum claims in a given year. See TRAC Immigration, Asylum Decisions (data through Sept.
2019), https://trac.syr.edu/phptools/immigration/asylum/ (Last accessed Dec. 12, 2019). Years
refer to the federal government’s fiscal years (October 1 – September 30). During the period
reported here, the Atlanta Immigration Court was a single court operating out of two locations:
Ted Turner Drive and W. Peachtree Street (known as the “Atlanta Annex”). As of Oct. 15, 2019,
EOIR has established the W. Peachtree Street location as a separate, second Atlanta court. See
EOIR, Executive Office for Immigration Review to Open Atlanta – W. Peachtree Street, Notice
(Oct. 1, 2019), https://www.aila.org/infonet/eoir-to-open-new-immigration-court-in-atlanta (Last
accessed Dec. 12, 2019); EOIR, EOIR Immigration Court Listing (updated Nov. 6, 2019),
https://www.justice.gov/eoir/eoir-immigration-court-listing. (Last accessed Dec. 12, 2019).

                                                                            Perkins Coie LLP
27 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
            Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19     Page 29 of 64




           91.   Plaintiff SPLC has also faced persistently high denial rates in the courts with

detained-only dockets where its SIFI project appears. From 2014 to 2019, the LaSalle

Immigration Court denied 94.0% of asylum claims; the Stewart Immigration Court, where

Plaintiff Law Lab has also provided legal services, denied 91.4% of asylum claims; and the

Oakdale Immigration Court denied 87.7% of asylum claims.

           92.   Defendants’ recent actions have entrenched and expanded asylum-free zones

across the country.

           93.   In 2017, Defendants’ weaponization of the immigration courts began, and asylum

denial rates rose significantly.

           94.   From December 2016 to September 2019, the nationwide rate of asylum denials

by immigration courts rose from 55.1% to 71.1%. Before the beginning of the Trump

Administration, the nationwide monthly denial rate had been below 60% since September 2005.

Monthly denial rates surpassed 60% in March 2017 and reached record-high levels by June

2018. 50




           50
       Based on record of EOIR data since October 2000 for all immigration courts. See
TRAC Immigration, Asylum Decisions.

                                                                            Perkins Coie LLP
28 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM        Document 1      Filed 12/18/19     Page 30 of 64




       95.      In 2019, twenty-three immigration courts—nearly 40% of the total number—were

asylum-free zones denying at least 85% of asylum claims. 51 The median denial rate for asylum-

free zones in 2019 was 88.9%. In contrast, the median denial rate for all other immigration courts

was 70.0%. 52




       96.      On information and belief, no legitimate variable affecting case outcomes

explains the existence and entrenchment of asylum-free zones. On information and belief, the



       51
           Two additional courts, Fishkill and Ulster, each denied 100% of asylum cases but
decided fewer than fifty cases this year.
        52
           The chart below is based on EOIR data for immigration courts deciding at least 50
asylum cases in a given year. See TRAC Immigration, Asylum Decisions. Years refer to the
federal government’s fiscal years (October 1 – September 30). Asylum-free zones are defined as
courts denying at least 85% of asylum cases in a given year.

                                                                         Perkins Coie LLP
29 - COMPLAINT                                                     1120 N.W. Couch Street, 10th Floor
                                                                       Portland, OR 97209-4128
                                                                         Phone: 503.727.2000
         Case 3:19-cv-02051-IM        Document 1       Filed 12/18/19     Page 31 of 64




high number of asylum denials in these courts is due to the fact that these cases were docketed in

jurisdictions where case-by-case adjudication is not the norm.

       97.     Additionally, since 2017, Defendants have entrenched the suspension of asylum

law in these immigration courts because of a discriminatory animus against asylum seekers.

       98.     The asylum-free zones include many courts that hear detained cases. Detention

itself imposes significant barriers to proving an asylum claim. Evidence collection, witness

preparation, and providing advice and counsel, among other activities, are substantially impaired

when a respondent is detained. In detained courts in asylum-free zones where Plaintiffs SPLC,

Law Lab, CLINIC, and Las Americas provide legal services or pro bono support, some

immigration judges indicate a predisposition to deny bond to asylum seekers, consistent with

their overall predisposition to deny asylum. They do so by, for example, stating that they do not

give bond to “recent arrivals,” which is a coded reference to asylum seekers, given that the

overwhelming majority of bond-eligible recent arrivals are asylum seekers.

       99.     The twenty-three immigration courts listed above have effectively nullified

asylum law. In these asylum-free zones, the rule of law has ceased, and asylum law is

functionally suspended. This suspension of the rule of law has created a country where two

different versions of the INA apply: one that includes asylum and one that does not.

       100.    Nevertheless, the suspension of asylum law in these immigration courts has not

been subject to corrective administrative guidance or action.

       101.    The Attorneys General have been well aware of the extraordinary rates of denials

in these immigration courts, which have persisted for years. See, e.g., U.S. Gov’t Accountability

Off., GAO-08-940, U.S. Asylum System: Significant Variation Existed in Asylum Outcomes

across Immigration Courts and Judges at 7 (2008), https://www.gao.gov/assets/290/281794.pdf

(Last accessed Dec. 12, 2019) (identifying significant disparities in asylum outcomes across

courts and analyzing the factors leading to the disparity); U.S. Gov’t Accountability Off., GAO-



                                                                          Perkins Coie LLP
30 - COMPLAINT                                                      1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
         Case 3:19-cv-02051-IM        Document 1       Filed 12/18/19     Page 32 of 64




17-72, Asylum: Variation Exists in Outcomes of Applications Across Immigration Courts and

Judges (2016), https://www.gao.gov/assets/690/680976.pdf (Last accessed Dec. 12, 2019)

(observing continued disparities in the 2007–2014 period, despite having made concrete

recommendations to EOIR in 2008).

       102.    The Attorney General has further abused his supervisory authority by failing to

create a fair and functioning administrative appellate system. The Attorney General has failed to

ensure that the Board of Immigration Appeals provides the “clear and uniform guidance,” 8

C.F.R. § 1003.1(d)(1), that is required by law. The widespread arbitrariness of both procedural

and substantive decision-making among immigration courts is thus left systemically uncorrected.

       103.    Indeed, Defendants’ recent actions demonstrate their intent to turn the entire

country into an asylum-free zone. Defendants, for example, recently “reorganized” the BIA in

ways that remove the independence of its members. See EOIR, Organization of the Executive

Office of Immigration Review, 84 Fed. Reg. 44,537 (Aug. 26, 2019). That so-called

reorganization subjects BIA members to strict deadlines for deciding every case, no matter how

complex, and gives the Director of EOIR, who is an administrator rather than a judge, the

authority to decide individual appeals if BIA members do not adhere to those deadlines. See id.

at 44,539-40. The failure to meet the deadlines can result in adverse employment action.

Defendants also recently appointed to the BIA six immigration judges with some of the highest

asylum denial rates in the country—and waived the longstanding probationary period for new

BIA members in order to make those new appointees almost impossible to remove. 53




       53
          See, e.g., Tal Kopan, AG William Barr promotes immigration judges with high asylum
denial rates, S.F. Chronicle (Aug. 23, 2019), at https://www.sfchronicle.com/politics/article/AG-
William-Barr-promotes-immigration-judges-with-14373344.php) (Last accessed Dec. 12, 2019);
Tanvi Misra, DOJ changed hiring to promote restrictive immigration judges, Roll Call (Oct. 29,
2019), at https://www.rollcall.com/news/congress/doj-changed-hiring-promote-restrictive-
immigration-judges/.” (Last accessed Dec. 12, 2019).

                                                                          Perkins Coie LLP
31 - COMPLAINT                                                      1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
         Case 3:19-cv-02051-IM        Document 1       Filed 12/18/19     Page 33 of 64




B.     The Attorney General Has Abused His Authority by Burdening the Immigration
       Courts with a Backlog That Structurally Undermines Fairness
       104.    At the end of 2010, the backlog of cases pending before the immigration courts

was approximately 265,000 cases. Today, there is a backlog of more than 1,000,000 cases. 54 In

fewer than nine years, the backlog has grown by nearly 300%. As a result of the backlog, non-

detained immigration court cases regularly remain unresolved for years.

       105.    These backlog-related delays are not due to case-specific factors; instead, they are

a direct result of the Attorney General’s mismanagement of the immigration court docket. Even

when new filings have decreased, the Attorney General’s mismanagement of the immigration

courts has resulted in an increasing backlog. 55 Since 2017, the immigration court backlog has
skyrocketed: between January 2017 and September 2019, the backlog nearly doubled from

542,411 cases to the current 1,023,767. 56




       54
            TRAC Immigration, Backlog of Pending Cases in Immigration Courts as of September
2019, https://trac.syr.edu/phptools/immigration/court_backlog/apprep_backlog.php (accessed
Dec. 14, 2019). Years refer to the federal government’s fiscal years (October 1 – September 30).
         55
            See chart based on EOIR data from TRAC Immigration, Immigration Court Backlog
Tool, https://trac.syr.edu/phptools/immigration/court_backlog/ (Last accessed Dec. 12, 2019).,
and Details on Deportation Proceedings in Immigration Court: Initial Filing,
https://trac.syr.edu/phptools/immigration/nta/ (both accessed Dec. 6, 2019). Years refer to the
federal government’s fiscal years (October 1 – September 30).
         56
            See TRAC Immigration, Immigration Court Backlog Tool; TRAC Immigration,
Crushing Immigration Judge Caseloads and Lengthening Hearing Wait Times (Oct. 25, 2019),
https://trac.syr.edu/immigration/reports/579/ (Last accessed Dec. 12, 2019). (reporting backlog
as of September 30, 2019); EOIR, Adjudication Statistics: Pending Cases (Oct. 7, 2019),
available at https://www.justice.gov/eoir/page/file/1060836/download (Last accessed Dec. 12,
2019) (reporting 987,274 pending “removal, deportation, exclusion, asylum-only, and
withholding only” cases at end of FY2019).

                                                                          Perkins Coie LLP
32 - COMPLAINT                                                      1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 34 of 64




       106.    In courts where Plaintiffs provide legal services, the cases of thousands of people

who have applied for asylum are marooned in the backlog, with asylum seekers being forced to

wait years just for their next court hearing. In over half of backlogged cases, the “next” court

hearing will not even result in a decision on the merits of the case. Instead, it is a master calendar

hearing that will result in another hearing being scheduled—meaning that those asylum

applicants may wait years longer for evidentiary hearings on their claims. 57

       107.    As of the end of September 2019, the average projected wait time for a

respondent’s next immigration court hearing was more than two and a half years in El Paso,




       57
          See https://trac.syr.edu/immigration/reports/579/#f5 (Last accessed Dec. 12, 2019)
(“These statistics are merely projected figures for the average wait time based on the court's
hearing schedule as of the end of September. Over half of these cases are waiting for their master
calendar hearing - somewhat like an arraignment were this a criminal court. Thus, these
projected wait times do not include further delays required to schedule any individual merit
hearings after these initial master calendar hearings are held.”).

                                                                            Perkins Coie LLP
33 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM        Document 1      Filed 12/18/19      Page 35 of 64




where Plaintiffs Las Americas, SFDP, ASAP, and Law Lab provide legal services; and in

Portland, where Plaintiff Law Lab appears. 58

       108.    As of the end of September 2019, the average projected wait time for a

respondent’s next immigration court hearing was over three years in Atlanta, where Plaintiffs

SPLC, ASAP, and Law Lab provide legal services; and in San Francisco, where Plaintiffs ASAP

and Law Lab provide legal services. 59

       109.    As of the end of September 2019, the average projected wait time for a

respondent’s next immigration court hearing was over three and a half years in Houston and in

San Antonio, where Plaintiff ASAP has provided legal services. 60
       110.    As of the end of September 2019, the average projected wait time for a

respondent’s next immigration court hearing was approaching four and a half years in Denver,

where Plaintiffs SFDP, CLINIC, and ASAP provide legal services; and in Arlington, where

Plaintiff ASAP has provided legal services. 61

       111.    These unreasonably long delays undermine the INA’s case-by-case adjudication

standards. The delays compromise the right to a reasonable opportunity to present witnesses and

other evidence in support of an asylum claim because with the passage of time, witnesses




       58
            According to TRAC Immigration, the average projected total wait time for cases in the
El Paso Immigration Court was 2.56 years (934 days). The average projected total wait time for
cases in the Portland Immigration Court was 2.78 years (1015 days). See
https://trac.syr.edu/immigration/reports/579/#f5. (Last accessed Dec. 12, 2019).
         59
            The average projected total wait time for cases in the Atlanta Immigration Court was
3.06 years (1117 days). The average projected total wait time for cases in the San Francisco
Immigration Court was 3.13 years (1142 days). See
https://trac.syr.edu/immigration/reports/579/#f5. (Last accessed Dec. 12, 2019).
         60
            The average projected total wait time for cases in the Houston Immigration Court was
3.57 years (1303 days). See https://trac.syr.edu/immigration/reports/579/#f5. (Last accessed Dec.
12, 2019).
         61
            The average projected total wait time for cases in the Denver Immigration Court was
4.29 years (1566 days). The average projected total wait time for cases in the Arlington
Immigration Court was 4.40 years (1607 days). See
https://trac.syr.edu/immigration/reports/579/#f5. (Last accessed Dec. 12, 2019).

                                                                          Perkins Coie LLP
34 - COMPLAINT                                                      1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
         Case 3:19-cv-02051-IM        Document 1         Filed 12/18/19   Page 36 of 64




become unavailable and evidence becomes lost or stale. In addition, the delays make legal

representation more challenging to obtain and sustain.

       112.    Defendants have used the case backlog to justify many draconian executive

actions, including the weaponization policies described below. Yet in reality, many of

Defendants’ policies—such as those implemented through certified decisions or internal policy

guidance—have exacerbated the backlog instead of reducing it. In addition to the over one

million active cases already in the backlog, Defendants’ recent policy changes have encouraged

another 322,535 previously closed cases to be added back to the docket. 62

       113.    Defendants frequently use manipulative docketing practices that exacerbate the

backlog, resulting in longer case delays that further undermine the INA’s case-by-case

adjudication standards. Defendants regularly mismanage immigration court dockets by adopting

“politically motivated changing court priorities[,]” which disregard the individualized facts of

each case, instead engaging in “incessant docket shuffling in furtherance of various law

enforcement ‘priorities.’” 63 For example, DHS estimates that 100 to 150 immigration judges
from across the country have been, or will be, reassigned to perform video proceedings in the

tent courts hearing cases under the so-called Migrant Protection Protocols. 64




       62
           See TRAC Immigration, Crushing Immigration Judge Caseloads and Lengthening
Hearing Wait Times (Oct. 25, 2019); https://www.justice.gov/eoir/page/file/1061521/download.
(Last accessed Dec. 12, 2019).
        63
           Statement of Judge A. Ashley Tabaddor, President National Association of
Immigration Judges, Before the Senate Judiciary Committee, Border Security and Immigration
Subcommittee Hearing on “Strengthening and Reforming America’s Immigration Court System”
3 (Apr. 18, 2018) https://www.judiciary.senate.gov/imo/media/doc/04-18-
18%20Tabaddor%20Testimony.pdf. (Last accessed Dec. 12, 2019).
        64
           See, e.g., Adolfo Flores, The Trump Administration Opened Secretive Tent Courts at
the Border. The Public Is Not Allowed Inside., Buzzfeed News (Sept. 11, 2019),
https://www.buzzfeednews.com/article/adolfoflores/tent-court-hearings-asylum-seekers-public-
denied-access (Last accessed Dec. 12, 2019); Mica Rosenberg et al., Hasty rollout of Trump
immigration policy has ‘broken’ border courts, Reuters (Sept. 10, 2019),
https://www.reuters.com/article/us-usa-immigration-courts-insight/hasty-rollout-of-trump-
immigration-policy-has-broken-border-courts-idUSKCN1VV115. (Last accessed Dec. 12, 2019).

                                                                          Perkins Coie LLP
35 - COMPLAINT                                                      1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19         Page 37 of 64




       114.    Defendants thus often and increasingly direct immigration judges to postpone

long-scheduled hearings in their own courtrooms to respond to ideologically motivated

assignments to other courts. These postponements return respondents to the backlog, often

adding more multi-year delays to cases that have long been ripe for adjudication.

       115.    For example, in just three months in 2017, when the Attorney General “surged”

immigration judges to the border, he caused nearly 23,000 scheduled hearings to be “adjourned”

(postponed), compounding the backlog. 65

       116.    Between March and June 2017, judge reassignments caused nearly 3,500

adjournments in the Los Angeles Immigration Court, 200 in San Antonio, 129 in Baltimore,

nearly 400 in Chicago, 1,822 in San Francisco, 242 in Kansas City, some 2,600 in New York

City, nearly 2,000 in Arlington, and almost 900 in Atlanta. 66

C.     To Advance their Anti-Immigrant Agenda, Defendants Have Weaponized the
       Immigration Courts
       117.    Capitalizing on the breadth of the AG’s authority over EOIR, Defendants have

repeatedly sought to further their anti-immigrant agenda under the guise of fixing a broken

system and promoting efficiency. Both the Enforcement Metrics Policy, introduced in October

2018, and the family-unit rapid removal track, or FAMU Directive, introduced in November

2018, have accelerated the weaponization of the immigration courts against persons fleeing

persecution and eviscerated Plaintiffs’ ability to carry out their missions.

       118.    The Enforcement Metrics Policy gives immigration judges a financial interest in

cases before them by setting mandatory timelines and remand limits that impact judges’

performance evaluations. This vested interest entrenches systemic bias into the immigration

courts and undermines Plaintiffs’ efforts to provide meaningful legal services to respondents.


       65
           https://immigrantjustice.org/immigration-surge-courts (Last accessed Dec. 12, 2019);
https://www.humanrightsfirst.org/sites/default/files/hrf-tilted-justice-final%5B1%5D.pdf (Last
accessed Dec. 12, 2019) at 15.
        66
           Id.

                                                                            Perkins Coie LLP
36 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM           Document 1    Filed 12/18/19     Page 38 of 64




       119.    The FAMU directive is intended primarily for Central American families who

apply for asylum. On this specialized accelerated docket, the families have fewer procedural

rights and their cases are stigmatized from the beginning.

       120.    Defendants’ policies are intended to deport asylum seekers “back from where

they came” “so fast, your head will spin” “with no Judges or Court Cases[.]” 67 These policies

represent a deliberate effort by Defendants. Through these policies, Defendants have solidified

the immigration courts as a system that is categorically biased and unfair, relegated immigration

judges to the role of enforcement officers, and frustrated Plaintiffs’ missions and programs.

       1.      Immigration Judge Enforcement Metrics Policy
       121.    Pursuant to a policy issued in October 2018, Defendants imposed a new

Enforcement Metrics Policy on immigration judges.

       122.    The Enforcement Metrics Policy has three components: a Case Completion

Quota, a Remand Rate, and Speed-Related Adjudication Benchmarks.

       123.    The Case Completion Quota requires immigration judges to complete 700 cases

each year, equivalent to about three case completions every business day.

       124.    The Remand Rate requires immigration judges to have fewer than fifteen percent

of their decisions reversed on appeal.

       125.    The Speed-Related Adjudication Benchmarks are itemized into six different

categories. Benchmarks 1, 2, and 3 govern the speed of adjudication after the evidentiary portion

of a case is completed or a motion is filed. These Benchmarks constrain the amount of time an

immigration judge may spend on a matter.



       67
           Donald J. Trump (@realDonaldTrump), Twitter (June 24, 2018, 8:02 AM),
https://twitter.com/realDonaldTrump/status/1010900865602019329 (Last accessed Dec. 12,
2019), https://perma.cc/35AQ-NSDH (Last accessed Dec. 12, 2019); Marina Fang, Donald
Trump Still Supports Mass Deportation for Undocumented Immigrants, HuffPost (Aug. 23,
2016) https://www.huffpost.com/entry/donald-trump-immigration-flip-
flop_n_57bb9743e4b03d51368a7e24. (Last accessed Dec. 12, 2019).

                                                                          Perkins Coie LLP
37 - COMPLAINT                                                      1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1      Filed 12/18/19    Page 39 of 64




       126.    Benchmarks 4, 5, and 6 govern the scheduling of bond cases, individual merits

hearings, and credible and reasonable fear reviews, imposing categorical timeframes without

regard to whether a particular case is ready for adjudication.

       127.    To achieve compliance with these so-called “performance metrics,” the Attorney

General reminds an immigration judge each time he or she takes the bench that the judge’s

financial interest is tied to the prompt completion of the pending case through a “dashboard” on

the immigration judge’s computer. 68 The dashboard measures, in nearly real time, the judge’s

progress in achieving the Attorney General’s performance metrics, with meters showing red,

yellow or green to indicate whether the judge is on track to meet the benchmarks. 69 Examples of
the dashboards 70 visible to immigration judges include:




       68
            Press Release, American Immigration Lawyers Association, The Need for an
Independent Immigration Court Grows More Urgent as DOJ Imposes Quotas on Immigration
Judges (Oct. 1, 2018), AILA Doc. No. 18100103; see also Email from James McHenry, EOIR
Director, to All EOIR Judges, on Immigration Judge Performance Metrics (Mar. 30, 2018),
AILA Doc. No. 18040301.
         69
            Mary Harris, This Immigration Judge Has a Fix for Immigration Courts, Slate,
https://slate.com/news-and-politics/2019/04/immigration-courts-doj-independence-
separation.html (Last accessed Dec. 12, 2019); see also Liz Robbins, In Immigration Court, It is
Judges v. Justice Department, N.Y. Times (Sept. 7, 2018),
https://www.nytimes.com/2018/09/07/nyregion/nyc-immigration-judges-courts.html (Last
accessed Dec. 12, 2019) (describing DOJ’s monitoring of immigration judges with a
“performance dashboard . . . which indicates if they are keeping up their pace”).
         70
            Beth Fertig, Presiding Under Pressure, WNYC (May 21, 2019),
https://www.wnyc.org/story/presiding-under-pressure/. (Last accessed Dec. 12, 2019). “Non-
status” refers to cases that are not on an immigration judge’s status docket. An immigration
judge may use the status docket for cases in which final adjudication may be delayed—for
example, where the respondent is awaiting adjudication of an application or petition by U.S.
Citizenship and Immigration Services.

                                                                         Perkins Coie LLP
38 - COMPLAINT                                                     1120 N.W. Couch Street, 10th Floor
                                                                       Portland, OR 97209-4128
                                                                         Phone: 503.727.2000
         Case 3:19-cv-02051-IM          Document 1   Filed 12/18/19      Page 40 of 64




       128.    On information and belief, the dashboard and the Enforcement Metrics Policy

influence the adjudication of a case.

       129.    The dashboard and the performance of an individual immigration judge related to

the Enforcement Metrics are not included in the record of proceedings.

       130.    Defendants can take adverse action against immigration judges who fail to

comply with the Case Completion Quota, the Remand Rate, and at least half of the Speed-

Related Adjudication Benchmarks, or who receive an “Unsatisfactory” performance rating on

any of the remaining benchmarks. These adverse actions include discipline, reassignment, and

termination.

       131.    By imposing the Enforcement Metrics Policy, Defendants have given immigration

judges a personal pecuniary interest in the outcome of the cases they adjudicate, compromising

their impartiality in each and every case.




                                                                        Perkins Coie LLP
39 - COMPLAINT                                                    1120 N.W. Couch Street, 10th Floor
                                                                      Portland, OR 97209-4128
                                                                        Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19     Page 41 of 64




       132.     The Enforcement Metrics Policy also conflicts with current EOIR policy

preventing immigration judges from having a financial interest in their adjudications. See Ethics

and Professionalism Guide for Immigration Judges (Jan. 2011) at Chap. XVI (“An Immigration

Judge is prohibited from participating in any matter in which he or she has a financial interest.”).

       133.     An immigration judge who grants a continuance for additional testimony,

postpones a hearing because a witness was unavailable, takes a matter under advisement to

consider the evidence, or takes any other action that falls short of case completion could lose her

job.

       134.     The Enforcement Metrics Policy requires immigration judges to prioritize speed

in a manner that is disconnected from the specific facts and circumstances of each case.

       135.     For example, Benchmark 5 requires immigration judges to complete individual

merits hearings on the initial scheduled hearing date in 95% of their cases. This metric will

regularly undermine an asylum applicant’s statutory right to “have a reasonable opportunity to

examine the evidence against [her], to present evidence on [her] own behalf, and to cross-

examine the witnesses presented by the Government.” 8 U.S.C. § 1229a(b)(4). Thus,

notwithstanding the circumstances of a particular case, an immigration judge striving to meet her

benchmarks would never be able to continue a hearing or extend a hearing to allow for the

completion of testimony, to collect or analyze additional evidence, or to facilitate attorney-client

consultation.

       136.     Additionally, Benchmark 6 requires an IJ to complete 100% of reasonable fear

reviews on the initial hearing date. 71 The only exception is where DHS fails to produce the

       71
         IJ Performance Measures, 2018 Executive Office for Immigration Review Legal
Training Program, AILA Doc. No. 18073084 (July 30, 2018). A noncitizen is subject to a
reasonable fear interview if she claims a fear of return to her country of origin after either the
government has reinstated a prior order of removal or she has been ordered removed in expedited
proceedings after having been convicted of an aggravated felony. See 8 C.F.R. § 208.31. If an
asylum officer finds that the noncitizen does not meet the standard for demonstrating a
“reasonable fear” of persecution or torture, the noncitizen may seek review by an immigration
judge. 8 C.F.R. § 1208.31(g).

                                                                           Perkins Coie LLP
40 - COMPLAINT                                                       1120 N.W. Couch Street, 10th Floor
                                                                         Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
         Case 3:19-cv-02051-IM           Document 1    Filed 12/18/19     Page 42 of 64




respondent on the date of the hearing. Thus, an immigration judge striving to meet her

benchmarks would never be able to continue a reasonable fear review, even if exceptional

circumstances warranted a continuance to allow the respondent to collect additional evidence or

to facilitate attorney-client consultation.

        137.    The Attorney General has effectively directed that an immigration judge should

consider the Enforcement Metrics Policy when deciding whether to grant a continuance. See

Matter of L-A-B-R,- 27 I. & N. Dec. 405, 415 (A.G. 2018) (expressly holding that judges should

consider “concerns of administrative efficiency” when evaluating motions to continue).

        138.    In conjunction with the Administration’s public condemnation of the asylum

system, asylum seekers, and their legal representatives, the Enforcement Metrics Policy

pressures immigration judges to order removal instead of granting asylum or other relief.

        139.    The Enforcement Metrics Policy has created a constitutionally intolerable risk of

actual bias in the immigration courts.

        140.    The Enforcement Metrics Policy imposes an increased probability of bias for

newly-hired judges, who are subject to a two-year probationary period. Probationary

immigration judges have an additional pecuniary interest in complying with the Enforcement

Metrics Policy in order to ensure that their tenure extends beyond probation.

        141.    Additionally, although the stated purpose of the Enforcement Metrics Policy is to

minimize the immigration court backlog, the Policy is not rationally related to the goal of

backlog reduction.

        142.    On April 6, 2017, EOIR completed a year-long study (the “EOIR Legal Case

Study”) of the immigration courts that identified how the case backlog was created and made

recommendations to solve it.




                                                                          Perkins Coie LLP
41 - COMPLAINT                                                      1120 N.W. Couch Street, 10th Floor
                                                                        Portland, OR 97209-4128
                                                                          Phone: 503.727.2000
         Case 3:19-cv-02051-IM          Document 1       Filed 12/18/19    Page 43 of 64




       143.    The study found that “inefficient practices and case processing due to

understaffing, issues relating to workforce culture and careers, deficient or ineffective processes,

and external dependencies” were the cause of the backlog.

       144.    The EOIR Legal Case Study recommended that EOIR should not engage in

political hiring; rather EOIR should “[b]roaden hiring pools and outreach programs to increase

diversity of experience among Immigration Judges.”

       145.    The EOIR Legal Case Study recommended, among other things, that EOIR

“[i]mplement performance reviews in line with a judicial performance review model that

emphasizes process over outcomes and [places] high priority on judicial integrity and

independence.” The study recommended that EOIR “[i]nstitute mandatory continuous training

on temperament, asylum adjudication, and updates to immigration law for all IJs.” 72
       146.    Without any reasoned explanation, the Attorney General rejected the EOIR Legal

Case Study’s recommendations and instead adopted the Enforcement Metrics Policy, which is

the functional opposite of the EOIR Legal Case Study recommendations.

       2.      FAMU Directive
       147.    On November 16, 2018, Defendant McHenry issued a directive that created a

prioritized docket for “family unit” (“FAMU”) cases in ten cities nationwide. As of October

2019, over 95,000 cases are on the FAMU docket. 73

       148.    On information and belief, Defendants intend to expand the FAMU Directive to

apply across all immigration courts; indeed, several of its terms already apply beyond the ten

cities where the full directive is currently being piloted.

       72
           DOJ Executive Office for Immigration Review, Legal Case Study Summary Report
(Apr. 6, 2017) at 21,
https://www.americanimmigrationcouncil.org/sites/default/files/foia_documents/immigration_ju
dge_performance_metrics_foia_request_booz_allen_hamilton_case_study.pdf. (Last accessed
Dec. 17, 2019).
        73
           “Family Unit” Data for Selected Courts, Executive Office for Immigration Review (last
updated Oct. 28, 2019), https://www.justice.gov/eoir/page/file/1187416/download (Last accessed
Dec. 12, 2019).

                                                                           Perkins Coie LLP
42 - COMPLAINT                                                       1120 N.W. Couch Street, 10th Floor
                                                                         Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
           Case 3:19-cv-02051-IM        Document 1      Filed 12/18/19      Page 44 of 64




          149.   “Family Unit” is a term created by the Department of Homeland Security and

adopted by EOIR as an “apprehension classification” used when an adult noncitizen parent or

legal guardian accompanied by his or her own minor child seeks asylum at the U.S. southern

border.

          150.   Notices to Appear, the initiating charging documents in removal proceedings, are

marked with “FAMU,” “FA,” or a similar designation to indicate that respondents were

classified as a Family Unit when apprehended at the U.S. southern border.

          151.   In cases subject to the FAMU Directive, immigration judges are hamstrung by

mandatory timelines. On information and belief, immigration courts in the ten pilot cities must

schedule an initial hearing within 30 days of the filing of the Notice to Appear, schedule an

evidentiary (or “merits”) hearing within six months of the filing of the Notice to Appear, and

complete the case with a written or oral decision within 365 days of the filing of the Notice to

Appear. On information and belief, immigration judges in the ten pilot cities must set merits

hearings in FAMU-designated cases for the next available open live or video teleconference

hearing slot, even if it means scheduling the hearing before a different judge or a different court

altogether.

          152.   On information and belief, in the ten pilot cities, an immigration judge may

authorize only a single continuance of no more than 45 days in a FAMU-designated case,

regardless of the facts or circumstances of the individual case. In no other type of case is such a

limitation imposed on immigration judges’ ability to exercise discretion by granting a

continuance.

          153.   All immigration courts, including those outside the ten pilot cities, must complete

FAMU-designated cases within 365 days of the filing of the Notice to Appear, regardless of the

individual facts of the case.




                                                                            Perkins Coie LLP
43 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM            Document 1      Filed 12/18/19      Page 45 of 64




       154.       In conjunction with the Administration’s public condemnation of Central

American families at the border—such as its refrain that “an overwhelming majority of cases

don't qualify for relief” 74—and repeated instructions to immigration judges that they are law

enforcement officers, the “FAMU” or similar designation indicates to the immigration judge that

the case must be hastened through the system with little regard for individualized facts or

circumstances.

           DEFENDANTS’ POLICIES AND PRACTICES HARM PLAINTIFFS
       155.       Plaintiffs are nonprofit organizations that were established to provide or facilitate

the provision of legal and other services to noncitizens fleeing persecution. Defendants’ failure to

faithfully execute the asylum statute and the INA’s case-by-case adjudication standards have

impaired Plaintiffs’ ability to provide these services in a meaningful way and thereby frustrated

their missions.

       156.       Plaintiffs provide legal services by representing, advising, accompanying, and

otherwise supporting persons fleeing persecution on applications for asylum, in-court

presentation of their claims, requests for release from detention, and other immigration relief

available under law.

       157.       Plaintiffs employ lawyers, accredited representatives, paralegals, coordinators,

software engineers, and others in order to fulfill their missions.

       158.       Plaintiffs accomplish their missions through at least four types of programming:

providing direct representation through staff attorneys or accredited representatives; supporting

unrepresented asylum applicants by providing limited legal services; screening, placing and

supporting cases through vetted pro bono attorneys; and supporting organizations representing

asylum-seekers with technical and case support.

74
   “The goal is to ‘disincentivize families — where an overwhelming majority of cases don’t
qualify for relief, but instead end with removal orders — from making the treacherous journey to
the United States,’ Immigration and Customs Enforcement said in a statement.”
https://www.apnews.com/1e3d49caa25940a88de13306af0ead78 (Last accessed Dec. 12, 2019).

                                                                              Perkins Coie LLP
44 - COMPLAINT                                                          1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 46 of 64




       159.    As described below, Defendants’ practices and policies have directly frustrated

Plaintiffs’ missions by substantially or totally nullifying the impact of their programming and

causing their resources and efforts to be squandered.

       160.    Defendants’ practices and policies have also forced Plaintiffs to divert resources

from their programming to re-design programs and systems, re-train staff and volunteers, re-

write written guides and materials, contact clients to explain new policies and practices, and

engage in increasing community education, monitoring, and advocacy work necessary to pursue

their missions in the face of Defendants’ illegal practices and policies.

A.     The Reality of Trying to Practice Law in Immigration Courts
       161.    All Plaintiffs provide or facilitate representation in asylum-free zones. Plaintiff

SFDP, for example, spent months preparing an asylum case for the El Paso immigration court.

Before the merits hearing, the immigration judge told SFDP’s attorney that he had not read the

briefing and was going to deny the case, because he did not grant “that type of case.” SFDP has

also invested extensive programmatic resources into producing training materials to support pro

bono attorneys in the El Paso immigration court, only to find their recruitment efforts futile as

attorneys are unwilling to volunteer to practice in such a hostile court environment.

       162.    The long delays caused by the impenetrable immigration court backlog

significantly impair certain Plaintiffs’ abilities to provide and facilitate meaningful representation

to individuals seeking asylum. Plaintiff Law Lab has found recruitment of long-term pro bono

legal representation in Atlanta nearly impossible given the years-long wait time for hearings.

Law Lab staff engages in targeted training of pro bono attorneys, only to have to repeat that

training when cases are unexpectedly rescheduled and those attorneys must withdraw before

attending a single hearing. Law Lab therefore must maintain a rotating bench of pro bono

attorneys who require training and support, but who will never provide substantive volunteer

service due to unreasonable delays and unpredictable hearing schedules.



                                                                            Perkins Coie LLP
45 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1        Filed 12/18/19    Page 47 of 64




       163.    Defendants’ Enforcement Metrics Policy results in additional squandering of

Plaintiffs’ resources and similarly impedes their representation efforts. For example, in El Paso,

where Plaintiffs Las Americas and SFDP operate, judges double-book merits hearings in each

four-hour time slot, leaving Plaintiffs with only two hours to present complex asylum claims,

including live testimony, almost always through an interpreter. Plaintiff Law Lab wastes

resources preparing for hearings in Portland that are similarly cut off after a set amount of time

regardless of whether an attorney has fully presented a client’s asylum case. Plaintiffs have also

suffered harm from judges’ unwillingness to grant continuances, regardless of the circumstances

in an individual case. An attorney at Plaintiff SFDP recently appeared at a merits hearing on

behalf of a colleague in the Otero Immigration Court, who had entered her appearance on the

case only the day before. The judge denied the attorney’s continuance request, resulting in the

attorney representing a client she had just met. The judge was abusive, mocking, and aggressive

throughout the hearing and ultimately denied the case. Plaintiff Las Americas staff has been put

under severe strain by judges’ inflexible timelines; in one instance, an attorney was given only

six days to prepare a new client’s entire asylum case.

B.     Defendants Have Impaired Plaintiffs’ Direct Representation Programs
       164.    All Plaintiffs achieve their missions, in part, by providing direct representation to

noncitizens seeking asylum in immigration court proceedings.

       165.    In the course of direct representation, Plaintiffs conduct in-depth interviews with

clients, provide advice on available relief, undertake extensive factual investigation and legal

research, compile evidence, prepare clients and witnesses to testify, develop arguments, and

conduct hearings, among other things.

       166.    Given the near-total denial of asylum cases in asylum-free zones, including El

Paso, Atlanta, Charlotte, and Houston, Plaintiffs can reasonably expect immigration judges to

deny asylum in every case, regardless of its merit and despite Plaintiffs’ zealous advocacy. This



                                                                           Perkins Coie LLP
46 - COMPLAINT                                                       1120 N.W. Couch Street, 10th Floor
                                                                         Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 48 of 64




reality forces Plaintiffs to divert additional resources in nearly every case to support the

inevitable appeal of the immigration judge’s decision and, where possible, to file additional

applications for relief other than asylum.

       167.    In some asylum-free zones, immigration judges directly impede Plaintiffs’ direct

representation efforts by imposing unlawful local operating procedures that, among other things,

restrict their access to case files, prevent them from facilitating expert testimony by categorically

denying motions for telephonic appearances, and deny them adequate time to gather requisite

evidence.

       168.    Defendants’ maintenance and expansion of asylum-free zones unravels Plaintiffs’

direct representation efforts. Because judges in these immigration courts do not abide by the

asylum statute or the INA’s case-by-case adjudication standards, Plaintiffs’ time-consuming

efforts to provide zealous representation—including consulting with clients, developing robust

individualized records, and formulating legal arguments—are nullified, and the resources

Plaintiffs devote to these endeavors are wasted.

       169.    Data supports Plaintiffs’ experiences. In 2019, respondents in immigration court

were 21.4% less likely to have their asylum cases denied if they had legal representation. In

asylum-free zones, however, respondents with legal representation were only 3.7% less likely to

have their asylum cases denied. 75 This data reflects what Plaintiffs already know: that asylum-

free zones significantly impair attorneys’ ability to provide effective legal services.

       170.    Defendants’ push toward prejudgment of cases and biased decision-making

additionally harms Plaintiff SPLC’s work in bond proceedings. Because of immigration judges’

bias against asylum seekers in these jurisdictions, SPLC attorneys spend inordinate amounts of

time and resources to create unusually extensive bond applications. This frustrates SPLC’s

       75
          Based on Plaintiffs’ analysis of EOIR data obtained by TRAC Immigration for fiscal
year 2019. See TRAC Immigration, Asylum Decisions. Asylum-free zones refer to immigration
courts that denied at least 85% of asylum claims and decided at least fifty asylum claims during
this period.

                                                                            Perkins Coie LLP
47 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
            Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19      Page 49 of 64




mission because bond applications in these locations are so resource-intensive as to prevent mass

bond representation in the locations where SPLC’s SIFI project operates.

        171.    Defendants’ expansion of the immigration courts’ case backlog also undermines

Plaintiffs Las Americas, SFDP, ASAP, and Law Lab’s direct representation efforts. By

arbitrarily extending case timelines, Defendants make it vastly more challenging to provide and

sustain timely legal assistance to clients.

        172.    Through the Enforcement Metrics Policy, which implicates immigration judges’

personal financial interests, Defendants further impair all Plaintiffs’ abilities to provide direct

representation and advice. Where immigration judges are pressured to decide cases based on

Case Quotas, Benchmarks, and Remand Rates, Plaintiffs’ missions are frustrated because they

are powerless to address or influence these extra-record factors.

C.      Defendants Have Impaired Plaintiffs’ Limited Legal Service Programs
        173.    Plaintiffs Las Americas, Law Lab, CLINIC, and ASAP’s missions include

programs to provide limited legal services to pro se respondents in asylum proceedings.

        174.    These Plaintiffs’ pro se programming includes holding workshops for trial

preparation, review of pro se submissions, and providing tailored materials to orient asylum

seekers regarding immigration court proceedings and bolster their ability to represent themselves

in court.

        175.    Defendants’ maintenance and expansion of asylum-free zones impairs these

Plaintiffs’ limited legal service programs. Because judges in these immigration courts do not

abide by the asylum statute or the INA’s case-by-case adjudication standards, these Plaintiffs’

time-consuming efforts to provide meaningful pro se support—including developing legally

robust resources, hosting case preparation workshops, and helping clients prepare their

individual case materials—are nullified, and the resources these Plaintiffs devote to these

endeavors are wasted.



                                                                             Perkins Coie LLP
48 - COMPLAINT                                                         1120 N.W. Couch Street, 10th Floor
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 50 of 64




       176.    Defendants’ maintenance and expansion of the asylum case backlog causes long

delays that impair Plaintiffs Law Lab and ASAP’s ability to provide pro se support services. Due

to backlog-related delays, respondents must wait for months, or even years, for their initial

hearings where they receive their first orientation to the court process. Respondents’ resulting

case complications demand increased attention and resources by these Plaintiffs, who provide

pro se support services.

       177.    Through the Enforcement Metrics Policy, which implicate immigration judges’

personal financial interests, Defendants further nullify the impact of these Plaintiffs’ pro se

support. Because immigration judges are pressured to decide cases based on extra-record

considerations, the limited legal services these Plaintiffs provide have no bearing on the ultimate

outcome of a case.

       178.    Additionally, by directing judges to hear cases on an expedited timeline regardless

of case-by-case adjudication requirements, Defendants’ FAMU docket impairs Plaintiff Law

Lab’s ability to provide limited legal services by minimizing their window to offer workshops

and support to pro se respondents.

D.     Defendants Have Impaired Plaintiffs’ Pro Bono Programs
       179.    Plaintiffs Law Lab, CLINIC, SFDP, and SPLC operate or support large pro bono

direct representation projects in the immigration courts. These pro bono projects provide critical

deportation defense services that are central to these Plaintiffs’ individual missions.

       180.    Defendants’ maintenance and expansion of asylum-free zones impairs Plaintiffs

Law Lab, CLINIC, and SFDP’s pro bono representation efforts. Because judges in these

immigration courts do not abide by the asylum statute or the INA’s case-by-case adjudication

standards, these Plaintiffs’ time-consuming efforts to facilitate meaningful pro bono

representation—including recruiting pro bono attorneys, offering training and tactical assistance,




                                                                            Perkins Coie LLP
49 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
           Case 3:19-cv-02051-IM        Document 1      Filed 12/18/19      Page 51 of 64




developing legal templates and resources, and reviewing legal arguments and asylum briefs—are

impaired, and the resources these Plaintiffs devote to these endeavors are wasted.

         181.     Plaintiffs Law Lab, CLINIC, and SFDP are also unable to recruit and retain a

sufficient number of volunteer attorneys to support their pro bono representation programs

because attorneys are hesitant to submit to the hostility and futility that characterizes asylum-free

zones.

         182.     Defendants’ push toward prejudgment of cases and biased decision-making

additionally harms Plaintiff CLINIC’s work mentoring pro bono attorneys in bond proceedings.

CLINIC has spent an inordinate amount of time and resources navigating exceptional delays on

bond hearing scheduling and categorical denials of counsel’s motions to appear at bond hearings

telephonically.

         183.     Defendants’ maintenance and expansion of the immigration court backlog also

poses a major threat to the viability of Plaintiffs CLINIC, Law Lab, and SFDP’s pro bono

programs. Since at least 2017, the immigration court backlog—and the consequent

unpredictability of hearing schedules—has impaired these Plaintiffs’ abilities to accept and place

cases for pro bono representation through their programs.

         184.     In some cases, years-long delays have caused Plaintiffs Law Lab and SFDP’s

representation programs to lose pro bono attorneys who move to new firms or leave the field.

Consequently, these Plaintiffs’ resources are diverted to reassignment of pending cases and

training of new pro bono attorneys rather than expanding their dockets to serve additional asylum

seekers.

         185.     Plaintiffs Law Lab and SFDP are unable to recruit a sufficient number of

volunteer attorneys to sustain their pro bono representation programs because prospective pro

bono attorneys are deterred by the years-long scheduling delays caused by the backlog.




                                                                            Perkins Coie LLP
50 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 52 of 64




       186.    In a purported effort to manage the immigration courts’ backlogged dockets,

Defendants have repeatedly and unilaterally canceled hearings in cases managed through

Plaintiffs CLINIC, Law Lab, SFDP, and SPLC’s pro bono programs. These cases return to the

backlog, resulting in additional delays.

       187.    When Defendants cancel hearings that are ready to move forward, Plaintiffs

CLINIC, Law Lab, SFDP, and SPLC’s pro bono program resources used to prepare testimony,

evidence, witnesses, and briefing are squandered.

       188.    Through the Enforcement Metrics Policy, which implicates immigration judges’

personal financial interests, Defendants further nullify the impact of Plaintiffs CLINIC, Law

Lab, SFDP, and SPLC’s pro bono representation programs. Because immigration judges are

pressured to decide cases based on extra-record considerations, these Plaintiffs’ missions are

frustrated, as their resources, training, and tactical support to pro bono attorneys have minimal

impact on case outcomes.

       189.    For Plaintiff Law Lab, the strict nature of the FAMU Directive’s case processing

timelines also substantially impairs its pro bono program. Given the limited availability of

continuances for attorney preparation, the Directive functionally requires a pro bono placement

before the first hearing in order to adequately screen an individual for relief and prepare for filing

deadlines. However, a respondent often does not learn about her rights in proceedings or how to

find counsel until her first court appearance. Nonetheless, under the strict terms of the Directive,

applications for relief need to be filed at the next appearance or be deemed abandoned.

E.     Defendants Have Impaired Plaintiffs’ Technical Assistance and Support Programs
       190.    To further their missions, Plaintiffs Law Lab, ASAP, and CLINIC’s programming

includes technical assistance to other removal defense attorneys, including the creation and

dissemination of practice advisories, process-related guidance, and legal templates. These




                                                                            Perkins Coie LLP
51 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 53 of 64




Plaintiffs have also created guides, videos, and other resources to help explain asylum law and

immigration court proceedings to unrepresented respondents in removal proceedings.

       191.    By enabling the maintenance and expansion of asylum-free zones, Defendants

have impaired these Plaintiffs’ abilities to provide useful legal resources.

       192.    Similarly, Defendants’ Enforcement Metrics Policy and FAMU Directive, both of

which enable judges to decide cases based on extra-legal factors, impair Plaintiffs’ abilities to

provide useful technical assistance and mentorship to other removal defense attorneys.

                                     CLAIMS FOR RELIEF

                    FIRST CLAIM FOR RELIEF
DECLARATORY AND INJUNCTIVE RELIEF AGAINST THE ATTORNEY GENERAL

 The Attorney General’s Perpetuation of Asylum-Free Zones and the Immigration Court
 Backlog Violate the Take Care Clause of the U.S. Constitution and the Immigration and
                Nationality Act’s Case-by-Case Adjudication Standards

                                    On behalf of all Plaintiffs
       193.    Plaintiffs reallege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       194.    Through the INA, Congress has delegated power to the Attorney General to

oversee the Executive Office for Immigration Review. This delegated power includes the duty to

take necessary actions to carry out EOIR’s statutory role, 8 U.S.C. § 1103(g), and the duty to

supervise immigration judges, 8 U.S.C. § 1101(b)(4).

       195.    The Attorney General’s duty to oversee EOIR includes uniform execution of the

INA’s entire statutory scheme governing case-by-case adjudication of removal proceedings. This

statutory scheme requires that immigration court proceedings occur before an impartial

adjudicator and establishes the right to a decision based only on the evidence presented by the

parties on the record, the right to present and examine evidence and cross-examine government




                                                                            Perkins Coie LLP
52 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
           Case 3:19-cv-02051-IM       Document 1       Filed 12/18/19      Page 54 of 64




witnesses, and the right to representation at no cost to the government. 8 U.S.C.

§§ 1229a(b)(4)(A)-(B), (c)(1)(A), (c)(4)(B).

       196.    Under the Take Care Clause, U.S. Const. Art. II, § 3, the President must “take

Care that the laws are faithfully executed.” This duty extends to the Attorney General, who

receives his delegated executive power from the President.

       197.    The Attorney General has violated the Take Care Clause because he has

suspended the INA’s case-by-case adjudication standards through the abuse of authority and

mismanagement of the immigration courts. The failure to faithfully execute this statutory scheme

has resulted in the persistence and proliferation of asylum-free zones and the immigration court

backlog.

       198.    The Attorney General’s violations of the INA and the Take Care Clause have

deprived Plaintiffs of a lawful adjudicatory forum in which to provide legal representation,

frustrated their core missions, impaired their efforts, and forced them to divert substantial

resources away from their existing programs.

       199.    An actual controversy has arisen and now exists between Plaintiffs and

Defendants. Plaintiffs contend that the Attorney General’s failure to establish and oversee an

immigration court system that meets the INA’s case-by-case adjudication standards violates the

Take Care Clause. Plaintiffs seek a judicial determination as to the rights and obligations of the

parties with respect to this controversy.

       200.    Plaintiffs do not have an adequate remedy at law to redress the violations alleged

herein, and therefore seek injunctive relief requiring the Attorney General to comply with his

duties as prescribed by Congress through the INA by taking specific corrective actions to

ameliorate and mitigate the dysfunction of the immigration court system.




                                                                            Perkins Coie LLP
53 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 55 of 64




                    SECOND CLAIM FOR RELIEF
     DECLARATORY AND INJUNCTIVE RELIEF AGAINST ALL DEFENDANTS

  Defendants’ Weaponization of the Immigration Court System Violates the Immigration
               and Nationality Act’s Impartial Adjudicator Requirement

                                    On behalf of all Plaintiffs

       201.    Plaintiffs reallege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       202.    The INA requires that an impartial adjudicator preside over removal hearings and

decide cases based on case-specific evidence. See, e.g., 8 U.S.C. § 1229a; Wong Yang Sung, 339

U.S. at 50. The INA necessarily incorporates the impartial adjudicator guarantee embodied in the

Due Process Clause of the Fifth Amendment; therefore, the INA’s impartial adjudicator

requirement is not met when there is a constitutionally intolerable probability of actual bias in

immigration court adjudication. See Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 882–84

(2009); Withrow v. Larkin, 421 U.S. 35, 46–47 (1975).

       203.    Applicable regulations state that “[i]n all cases, immigration judges shall seek to

resolve the questions before them in a timely and impartial manner consistent with the [INA] and

regulations.” See 8 C.F.R. § 1003.10(b). Immigration judges are further directed to “exercise
their independent judgment and discretion” in deciding individual cases, “subject to the

applicable governing standards,” and to engage in “the expeditious, fair, and proper resolution of
matters.” See 8 C.F.R. §§ 1003.10(b), 1003.12.

       204.    In direct contravention of the INA, Defendants have impeded judges from serving

as impartial adjudicators. Instead, Defendants have pushed them to prejudge cases by imposing

the Enforcement Metrics Policy; by implementing the FAMU Directive; and by fostering an

adjudicatory system that is permeated by bias against immigrants, including by perpetuating

asylum-free zones. The Enforcement Metrics Policy and the FAMU Directive require judges to

consider factors unrelated to the facts and merits of cases they decide. The Enforcement Metrics



                                                                            Perkins Coie LLP
54 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM          Document 1       Filed 12/18/19      Page 56 of 64




Policy also gives judges a personal pecuniary interest in the prompt adjudication of the claims

before them. Defendants’ pervasive hostility toward asylum seekers drives immigration judges to

negatively prejudge asylum claims and bond motions. These actions by the Defendants, either

individually or collectively, create a constitutionally and statutorily intolerable probability of

actual bias in immigration court adjudication.

       205.    Defendants’ violations of the INA have frustrated Plaintiffs’ core missions,

impaired their efforts, and forced them to divert substantial resources away from their existing

programs to counteract EOIR’s obstruction of impartial adjudication.

       206.    An actual controversy has arisen and now exists between Plaintiffs and

Defendants. Plaintiffs contend that Defendants have violated the INA by implementing the

Enforcement Metrics Policy and the FAMU Directive, by perpetuating asylum-free zones, and

by otherwise driving judges to prejudge asylum claims. Plaintiffs seek a judicial determination as

to the rights and obligations of the parties with respect to this controversy.

       207.    Plaintiffs do not have an adequate remedy at law to redress the violations alleged

herein, and therefore seek injunctive relief restraining Defendants from continuing to thwart the

impartial adjudication of asylum claims.

                      THIRD CLAIM FOR RELIEF
     DECLARATORY AND INJUNCTIVE RELIEF AGAINST ALL DEFENDANTS

Immigration Judge Enforcement Metrics Policy Violates the Administrative Procedure Act
    Because It Is Not in Accordance with Law and in Excess of Statutory Authority

                                     On behalf of all Plaintiffs

       208.    Plaintiffs reallege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       209.    Under the APA, “the reviewing court shall … hold unlawful and set aside agency

action, findings, and conclusions found to be . . . not in accordance with law: . . . [or] in excess of




                                                                             Perkins Coie LLP
55 - COMPLAINT                                                         1120 N.W. Couch Street, 10th Floor
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
         Case 3:19-cv-02051-IM          Document 1       Filed 12/18/19      Page 57 of 64




statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C.

§§ 706(2)(A), (C).

       210.    The INA requires that an impartial adjudicator preside over removal hearings and

decide cases based on case-specific evidence. See, e.g., 8 U.S.C. § 1229a; Wong Yang Sung, 339

U.S. at 50. The INA necessarily incorporates the impartial adjudicator guarantee embodied in the

Due Process Clause of the Fifth Amendment; therefore, the INA’s impartial adjudicator

requirement is not met when there is a constitutionally intolerable probability of actual bias in

immigration court adjudication. See Caperton, 556 U.S. at 882–84; Withrow, 421 U.S. at 46–47.

       211.    Applicable regulations state that “[i]n all cases, immigration judges shall seek to

resolve the questions before them in a timely and impartial manner consistent with the [INA] and

regulations.” See 8 C.F.R. § 1003.10(b). Immigration judges are further directed to “exercise

their independent judgment and discretion” in deciding individual cases, “subject to the

applicable governing standards,” and to engage in “the expeditious, fair and proper resolution of

matters.” See 8 C.F.R. §§ 1003.10(b), 1003.12.

       212.    By imposing the Enforcement Metrics Policy, Defendants have acted in a manner

that is not in accordance with law and in excess of their statutorily prescribed authority in

violation of section 706(2) of the APA. See 5 U.S.C. §§ 706(2)(A), (C).

       213.    Because the INA and its implementing regulations require that immigration

judges act as impartial adjudicators and refrain from prejudging cases and claims, the

Enforcement Metrics Policy is “not in accordance with law” because it requires immigration

judges to consider factors unrelated to the facts and merits of cases they decide and gives judges

a pecuniary interest in the adjudication of the claims before them. The Enforcement Metrics

Policy thus creates a constitutionally and statutorily intolerable probability of actual bias in

immigration court adjudication. The Policy thereby prevents Plaintiffs from providing

meaningful legal assistance.



                                                                             Perkins Coie LLP
56 - COMPLAINT                                                         1120 N.W. Couch Street, 10th Floor
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 58 of 64




       214.    None of the applicable statutory or regulatory provisions authorizes Defendants to

impose performance metrics that require immigration judges to consider factors unrelated to the

facts and merits of cases they decide and give them a pecuniary interest in the timing of the

completion of each case.

       215.    Defendants’ Enforcement Metrics Policy constitutes a final agency action under 5

U.S.C. § 704 that is reviewable under 5 U.S.C. §§ 702 and 706.

       216.    By implementing the Enforcement Metrics Policy, Defendants have frustrated

Plaintiffs’ core missions, impaired their efforts, and forced them to divert substantial resources

away from their existing programs.

       217.    An actual controversy has arisen and now exists between Plaintiffs and

Defendants. Plaintiffs contend that Defendants’ Enforcement Metrics Policy, as well as the

conduct and practices carried out in reliance on the Policy, violate the INA and the APA.

Plaintiffs seek a judicial determination as to the rights and obligations of the parties with respect

to this controversy.

       218.    Plaintiffs do not have an adequate remedy at law to redress the violations alleged

herein, and therefore seek injunctive relief restraining Defendants from continuing to implement

their unlawful Enforcement Metrics Policy.

                    FOURTH CLAIM FOR RELIEF
     DECLARATORY AND INJUNCTIVE RELIEF AGAINST ALL DEFENDANTS

Immigration Judge Enforcement Metrics Policy Violates the Administrative Procedure Act
                       Because It Is Arbitrary and Capricious

                                     On behalf of all Plaintiffs

       219.    Plaintiffs reallege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       220.    The APA provides that courts “shall … hold unlawful and set aside agency

action” that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. § 706(2)(A).


                                                                            Perkins Coie LLP
57 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1        Filed 12/18/19     Page 59 of 64




       221.    The Enforcement Metrics Policy is arbitrary and capricious because, in adopting

it, Defendants failed to articulate a reasoned explanation for their decision, which represents a

change in the agency’s longstanding policy; required immigration judges to consider factors in

adjudicating removal cases that Congress did not intend for them to consider; entirely failed to

consider important aspects of the problem of immigration court backlogs; and provided an

explanation so implausible that it could not be ascribed to agency expertise.

       222.    The Enforcement Metrics Policy is arbitrary and capricious for the additional

reason that it is intended to drive judges toward prejudgment of immigration court cases and to

systematize the denial of asylum claims regardless of their merits.

       223.    By implementing the Enforcement Metrics Policy, Defendants have frustrated

Plaintiffs’ core missions, impaired their efforts, and forced them to divert substantial resources

away from their existing programs.

       224.    An actual controversy has arisen and now exists between Plaintiffs and

Defendants. Plaintiffs contend that Defendants’ Enforcement Metrics Policy, as well as the

conduct and practices carried out in reliance on the Policy, violate the APA. Plaintiffs seek a

judicial determination as to the rights and obligations of the parties with respect to this

controversy.

       225.    Plaintiffs do not have an adequate remedy at law to redress the violations alleged

herein, and therefore seek injunctive relief restraining Defendants from continuing to implement

their unlawful Enforcement Metrics Policy.




                                                                            Perkins Coie LLP
58 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
         Case 3:19-cv-02051-IM          Document 1       Filed 12/18/19      Page 60 of 64




                      FIFTH CLAIM FOR RELIEF
     DECLARATORY AND INJUNCTIVE RELIEF AGAINST ALL DEFENDANTS

   The FAMU Directive Violates the Administrative Procedure Act Because It Is Not in
            Accordance with Law and in Excess of Statutory Authority

                          On behalf of Plaintiffs CLINIC and Law Lab
       226.    Plaintiffs reallege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       227.    Under the APA, “the reviewing court shall … hold unlawful and set aside agency

action, finding, and conclusions found to be . . . not in accordance with law [or] in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C.

§§ 706(2)(A), (C).

       228.    The INA requires that an impartial adjudicator preside over removal hearings and

decide cases based on case-specific evidence. See, e.g., 8 U.S.C. § 1229a; Wong Yang Sung, 339

U.S. at 50. The INA necessarily incorporates the impartial adjudicator guarantee embodied in the

Due Process Clause of the Fifth Amendment; therefore, the INA’s impartial adjudicator

requirement is not met when there is a constitutionally intolerable probability of actual bias in

immigration court adjudication. See Caperton, 556 U.S. at 882–84; Withrow, 421 U.S. at 46–47.

       229.    Applicable regulations state that “[i]n all cases, immigration judges shall seek to

resolve the questions before them in a timely and impartial manner consistent with the [INA] and

regulations.” See 8 C.F.R. § 1003.10(b). Immigration judges are further directed to “exercise

their independent judgment and discretion” in deciding individual cases, “subject to the

applicable governing standards,” and to engage in “the expeditious, fair and proper resolution of

matters.” See 8 C.F.R. §§ 1003.10(b), 1003.12.

       230.    Defendants, by implementing the FAMU Directive, have acted in a manner not in

accordance with law and in excess of their statutorily prescribed authority in violation of section

706(2) of the APA. See 5 U.S.C. §§ 706(2)(A), (C).



                                                                             Perkins Coie LLP
59 - COMPLAINT                                                         1120 N.W. Couch Street, 10th Floor
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19     Page 61 of 64




       231.    Through the FAMU Directive, Defendants stigmatize cases of recently-arrived

families and impose rigid timelines that curtail important procedural protections. None of the

applicable statutory or regulatory provisions authorizes Defendants to permit prejudgment of

cases involving family units applying for asylum or other relief.

       232.    By imposing a directive that contravenes the INA case-by-case adjudication

standards, Defendants have acted and continue to act not in accordance with law.

       233.    The FAMU Directive was authorized by Defendants and constitutes a final

agency action under 5 U.S.C. § 704 that is reviewable under 5 U.S.C. §§ 702 and 706.

       234.    By implementing the FAMU Directive, Defendants have frustrated the core

mission of Plaintiffs CLINIC and Law Lab, impaired their efforts, and forced them to divert

substantial resources away from their existing programs.

       235.    An actual controversy has arisen and now exists between Plaintiffs CLINIC and

Law Lab and Defendants. Plaintiffs CLINIC and Law Lab contend that Defendants’ FAMU

Directive, as well as the conduct and practices carried out in reliance on it, violate the INA and

the APA. Plaintiffs CLINIC and Law Lab seek a judicial determination as to the rights and

obligations of the parties with respect to this controversy.

       236.    Plaintiffs CLINIC and Law Lab do not have an adequate remedy at law to redress

the violations alleged herein, and therefore seek injunctive relief restraining Defendants from

continuing to implement the FAMU Directive.




                                                                           Perkins Coie LLP
60 - COMPLAINT                                                       1120 N.W. Couch Street, 10th Floor
                                                                         Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
         Case 3:19-cv-02051-IM         Document 1       Filed 12/18/19      Page 62 of 64




                      SIXTH CLAIM FOR RELIEF
     DECLARATORY AND INJUNCTIVE RELIEF AGAINST ALL DEFENDANTS
 The FAMU Directive Violates the Administrative Procedure Act Because It Is Arbitrary

                                          and Capricious

                         On behalf of Plaintiffs CLINIC and Law Lab

       237.    Plaintiffs reallege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       238.    The APA provides that courts “shall … hold unlawful and set aside agency

action” that is “arbitrary, capricious, [or] an abuse of discretion, or otherwise not in accordance

with law.” 5 U.S.C. § 706(2)(A).

       239.    The FAMU Directive is arbitrary and capricious because it requires immigration

judges to consider factors in adjudicating removal cases that Congress did not intend for them to

consider and drives judges toward prejudgment of family unit cases in violation of the INA’s

case-by-case adjudication standards.

       240.    By implementing the FAMU Directive, Defendants have frustrated the core

missions of Plaintiffs CLINIC and Law Lab, impaired their efforts, and forced them to divert

substantial resources away from their existing programs.
       241.    An actual controversy has arisen and now exists between Plaintiffs CLINIC and

Law Lab and Defendants. Plaintiffs CLINIC and Law Lab contend that Defendants’ FAMU

Directive, as well as the conduct and practices carried out in reliance on it, violate the INA and

the APA. Plaintiffs CLINIC and Law Lab seek a judicial determination as to the rights and

obligations of the parties with respect to this controversy.
       242.    Plaintiffs CLINIC and Law Lab do not have an adequate remedy at law to redress

the violations alleged herein, and therefore seek injunctive relief restraining Defendants from

continuing to implement the FAMU Directive.




                                                                            Perkins Coie LLP
61 - COMPLAINT                                                        1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
      Case 3:19-cv-02051-IM          Document 1      Filed 12/18/19      Page 63 of 64




                                  PRAYER FOR RELIEF
     WHEREFORE, Plaintiffs request that the Court:

      a.   Issue a judgment under 28 U.S.C. §§ 2201–02 and Fed. R. Civ. P. 57 declaring that:

           1.   The Attorney General’s perpetuation of asylum-free zones and the immigration

                court backlog suspends the INA’s case-by-case adjudication standards, and

                thereby violates the Take Care Clause, U.S. Const. Art. II, § 3;

           2.   Defendants’ Enforcement Metrics Policy violates the Immigration and

                Nationality Act and the Administrative Procedure Act, 5 U.S.C. §§ 706(2)(A),

                (C);

           3.   Defendants’ FAMU Directive violates the Immigration and Nationality Act

                and the Administrative Procedure Act, 5 U.S.C. §§ 706(2)(A), (C);

      b.   Issue injunctive relief prohibiting Defendants from continuing to implement the

           Enforcement Metrics Policy insofar as it requires immigration judges to consider

           factors unrelated to the facts and merits of cases they decide, gives them a

           pecuniary interest in the adjudication of claims before them, and drives them to

           prejudge cases;

      c.   Issue injunctive relief prohibiting Defendants from continuing to implement the
           FAMU Directive insofar as it stigmatizes cases of recently-arrived families,

           imposes rigid timelines that curtail important procedural protections, and drives

           prejudgment of family unit cases;

      d.   Issue injunctive relief requiring Defendants to take specific corrective actions to

           ameliorate and mitigate the dysfunctionality of the immigration court system that
           has resulted in the asylum-free zones, immigration court backlogs, and lack of

           impartial adjudication;

      e.   Award Plaintiffs reasonable attorney’s fees, costs and other expenses pursuant to 28

           U.S.C. § 2412, and other applicable law; and


                                                                         Perkins Coie LLP
62 - COMPLAINT                                                     1120 N.W. Couch Street, 10th Floor
                                                                       Portland, OR 97209-4128
                                                                         Phone: 503.727.2000
        Case 3:19-cv-02051-IM         Document 1     Filed 12/18/19      Page 64 of 64




       f.   Grant any and all such other relief as the Court deems just and equitable.

DATED: December 18, 2019                   PERKINS COIE LLP


                                               By: s/ Bryan D. Beel
                                                  Bryan D. Beel, OSB No. 073408
                                                  BBeel@perkinscoie.com
Stephen Manning, OSB No. 013373                   Heidee Stoller, OSB No. 072835
smanning@ilgrp.com                                HStoller@perkinscoie.com
Nadia Dahab, OSB No. 125630                       Nathan R. Morales, OSB No. 145763
nadia@innovationlawlab.org                        NMorales@perkinscoie.com
Jordan Cunnings, OSB No. 182928                   1120 N.W. Couch Street, 10th Floor
jordan@innovationlawlab.org                       Portland, OR 97209-4128
Tess Hellgren, OSB No. 191622                     Telephone: 503.727.2000
tess@innovationlawlab.org
INNOVATION LAW LAB                                 Christopher Parker (pro hac vice pending)
The Oregon Trail Bldg                              CParker@perkinscoie.com
333 SW 5th Ave Ste 200                             505 Howard St Ste 1000
Portland OR 97204                                  San Francisco, CA 94105
Telephone: 503.241.0035                            Telephone: 415.344.7000
Melissa Crow (pro hac vice pending)
Melissa.Crow@splcenter.org
SOUTHERN POVERTY LAW                               Attorneys for Plaintiffs
CENTER                                             Las Americas Immigrant Advocacy Center;
1101 17th Street, NW, Suite 705                    Asylum Seeker Advocacy Project; Catholic
Washington, DC 20036                               Legal Immigration Network, Inc.; Innovation
Telephone: 202.355.4471                            Law Lab; Santa Fe Dreamers Project; and
                                                   Southern Poverty Law Center,
Rebecca Cassler (pro hac vice pending)
Rebecca.Cassler@splcenter.org
Gracie Willis (pro hac vice pending)
Gracie.Willis@splcenter.org
SOUTHERN POVERTY LAW
CENTER
P.O. Box 1287
Decatur, GA 30031-1287
Telephone: 404.221.6700




                                                                         Perkins Coie LLP
63 - COMPLAINT                                                     1120 N.W. Couch Street, 10th Floor
                                                                       Portland, OR 97209-4128
                                                                         Phone: 503.727.2000
